Exhibit 10.5

 

LEASE AGREEMENT

 

between

 

ECI MONTAGUE LLC

as “Landlord”

 

and

 

DITECH NETWORKS, INC.

as “Tenant”

 

Standard Montague Square Lease Form

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

1.

PREMISES

4

2.

TERM; POSSESSION

4

3.

RENT

5

4.

SECURITY DEPOSIT

10

5.

USE AND COMPLIANCE WITH LAWS

11

6.

TENANT IMPROVEMENTS & ALTERATIONS

14

7.

MAINTENANCE AND REPAIRS

16

8.

TENANT’S TAXES

17

9.

UTILITIES AND SERVICES

18

10.

EXCULPATION AND INDEMNIFICATION

21

11.

INSURANCE

22

12.

DAMAGE OR DESTRUCTION

24

13.

CONDEMNATION

26

14.

ASSIGNMENT AND SUBLETTING

27

15.

DEFAULT AND REMEDIES

31

16.

LATE CHARGE AND INTEREST

33

17.

WAIVER

33

18.

ENTRY, INSPECTION AND CLOSURE

33

19.

SURRENDER AND HOLDING OVER

34

20.

ENCUMBRANCES

35

21.

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

36

22.

NOTICES

36

23.

ATTORNEYS’ FEES

37

24.

QUIET POSSESSION

37

25.

SECURITY MEASURES

37

26.

FORCE MAJEURE

38

27.

RULES AND REGULATIONS

38

28.

LANDLORD’S LIABILITY

38

29.

CONSENTS AND APPROVALS

38

30.

WAIVER OF RIGHT TO JURY TRIAL

39

31.

BROKERS

39

32.

RELOCATION OF PREMISES

39

33.

ENTIRE AGREEMENT

40

34.

MISCELLANEOUS

40

35.

AUTHORITY

40

 

i

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Abated Base Rent

 

6

Accelerated Expiration Date

 

Exhibit D

Additional Cost

 

Exhibit B

Additional Rent

 

9

Affiliate

 

29

Alterations

 

14

Approved Space Plan

 

Exhibit B

Award

 

25

Base Rent

 

5

Base Rent Abatement Period

 

6

Broker

 

38

Building

 

4

Building Rules

 

37

Building Systems

 

11

Business Days

 

18

Business Hours

 

18

Changes

 

Exhibit B

Claims

 

20

Commencement Date

 

4

Common Areas

 

4

Condemnation

 

25

Condemnor

 

25

Conditional Termination Notice

 

24

Construction Documents

 

Exhibit B

Construction Rider - Landlord Improvements

 

4

Contractor

 

Exhibit B

Control

 

29

Controls

 

17

Cost Pools

 

7

Date of Condemnation

 

25

Early Access

 

5

Encumbrance

 

34

Environmental Losses

 

12

Environmental Requirements

 

12

Event of Default

 

30

Expiration Date

 

4

Expiration Fee

 

Exhibit D

Expiration Notice

 

Exhibit D

Expiration Option

 

Exhibit D

Fees

 

36

Final Construction Documents

 

Exhibit B

Furniture

 

Exhibit D

Handled by Tenant

 

12

Handling by Tenant

 

12

Hazardous Materials

 

12

HVAC System

 

11

Improvement Allowance

 

Exhibit B

Insurance Requirements

 

Exhibit B

Interest Rate

 

32

Interior Common Areas

 

Exhibit C

Land

 

4

Landlord

 

4

Landlord Improvements

 

14, Exhibit B

Landlord Parties

 

13

Landlord Retention

 

Exhibit B

Laws

 

6

Lease

 

4

Monument

 

Exhibit D

Mortgagee

 

34

Non-Structural Component

 

17

Operating Costs

 

6

Parking Facility

 

4

Permits

 

Exhibit B

Permitted Hazardous Materials

 

12

Permitted Transfer

 

29

Permitted Transferee

 

29

Premises

 

4

Premises Utilities

 

18

Project

 

4

Property Manager

 

21

Proposed Transferee

 

27

Rent

 

10

Rental Tax

 

18

Representatives

 

12

Required Delivery Date

 

5

Rescission

 

29

Scheduled Commencement Date

 

4

Second Notice

 

15

Security Deposit

 

10

Service Failure

 

19

Space Plan

 

Exhibit B

Space Planner

 

Exhibit B

Structural Elements

 

16

Substantial Completion

 

Exhibit B

Substantially Complete

 

Exhibit B

Substantially Completed

 

4, Exhibit B

Taxes

 

8

Telecommunications Provider

 

20

Tenant

 

4

 

ii

--------------------------------------------------------------------------------


 

Tenant Delay

 

4

Tenant Delays

 

Exhibit B

Tenant Improvements

 

14, Exhibit B

Tenant’s Share

 

9

Tenant’s Sign

 

Exhibit D

Tenant’s Taxes

 

17

Term

 

4

Trade Fixtures

 

16

Transfer

 

26

Transfer Consideration

 

27

Transferee

 

27

Visitors

 

12

Work List

 

Exhibit B

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

iii

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

For identification purposes only, the date of this Lease is December 8, 2011

 

 

 

Landlord:

 

ECI MONTAGUE LLC, a California limited liability company

 

 

 

Tenant:

 

DITECH NETWORKS, INC., a Delaware corporation

 

 

 

Project:

 

Montague Square

 

 

 

Building Address:

 

3099 North First Street, San Jose, California 95134

 

 

 

Rentable Area of Project:

 

Approximately 222,593 rentable square feet

 

 

 

Rentable Area of Building:

 

Approximately 41,420 rentable square feet

 

 

 

Premises:

 

3099 North First Street, Suite 100, San Jose, California 95134 Rentable Area:
Approximately 20,102 rentable square feet

 

 

 

Term:

 

Sixty-three (63) full calendar months (plus any partial month at the beginning
of the Term)

 

 

 

Scheduled Commencement Date:

 

February 1, 2012

 

 

 

Expiration Date:

 

The last day of the sixty-third (63rd) full calendar month in the Term

 

 

 

Base Rent:

 

Months 1 - 14:

$1.05 per rentable square foot per month*

 

 

Months 15 - 26:

$1.10 per rentable square foot per month

 

 

Months 27 - 38:

$1.15 per rentable square foot per month

 

 

Months 39 - 50:

$1.20 per rentable square foot per month

 

 

Months 51 - 63:

$1.25 per rentable square foot per month

 

 

 

 

--------------------------------------------------------------------------------



 

 

*Base Rent is subject to abatement pursuant to Section 3.1 of this Lease.

 

 

 

Maintenance, Operating Costs and Taxes:

 

This is a “triple net lease” where Tenant is responsible (a) for maintenance and
for payment of certain expenses directly to providers, and (b) to reimburse
Landlord for Tenant’s Share of “Operating Costs” and “Taxes”, all in accordance
with the applicable provisions of the Lease.

 

1

--------------------------------------------------------------------------------


 

Tenant’s Share:

 

Of Project: 9.03%
Of Building: 48.53%

 

 

 

Security Deposit:

 

$31,560.14

 

 

 

Landlord’s Address for Payment of Rent:

 

ECI MONTAGUE LLC
File 31424
PO Box 60000
San Francisco, CA 94160

 

 

 

Business Hours:

 

8:00 a.m. — 6:00 p.m., Monday through Friday, and
9:00 a.m. — 1:00 p.m., Saturday, excluding Holidays

 

 

 

Landlord’s Address for Notices:

 

ECI MONTAGUE LLC
c/o Embarcadero Capital Partners
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attention: John Hamilton



with a copy to:



Ed Cherry, Esq.
Cox Castle & Nicholson LLP
555 California Street, 10th Floor
San Francisco, CA 94104

 

 

 

Tenant’s Address for Notices:

 

3099 North First Street
San Jose, California 95134
Attention: Bill Tamblyn

 

 

 

Broker(s):

 

Cornish & Carey Commercial Newmark Knight Frank representing Landlord and
Colliers International representing Tenant

 

 

 

Guarantor(s):

 

None

 

 

 

Property Manager:

 

Embarcadero Realty Services LP

 

 

 

Additional Provisions:

 

36.

Parking

 

 

37.

Signage

 

 

38.

Monument Sign

 

 

39.

Early Expiration Option

 

 

40.

Furniture

 

2

--------------------------------------------------------------------------------


 

Exhibits:

 

 

Exhibit A:

 

The Premises

Exhibit A-1:

 

Location of Monument Sign

Exhibit B-1:

 

Construction Rider - Landlord Improvements

Exhibit B-2:

 

Construction Rider - Tenant Improvements

Exhibit C:

 

Building Rules

Exhibit D:

 

Additional Provisions

Exhibit E:

 

List of Furniture

 

The Basic Lease Information set forth above is part of the Lease.  In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

THIS LEASE (the “Lease”) is made as of the Lease Date set forth in the Basic
Lease Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”).  Landlord and Tenant hereby agree as follows:

 

1.                                      PREMISES.

 

1.1          Leasing of the Premises.  Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, upon the terms and subject to the conditions
of this Lease, the space identified in the Basic Lease Information as the
Premises (the “Premises”), in the Building located at the address specified in
the Basic Lease Information (the “Building”), in the Project as described in the
Basic Lease Information (the “Project”).  The approximate configuration and
location of the Premises is shown on Exhibit A.  Landlord and Tenant agree that
the rentable area of the Premises, the Building and the Project for all purposes
under this Lease shall be the Rentable Areas specified in the Basic Lease
Information

 

1.2          The Land and Common Areas.  The land (the “Land”) includes the
parcel(s) of land on which the Project is situated.  Tenant shall have the
non-exclusive right to use in common with other tenants in the Project, subject
to this Lease, those portions of the Project, including the parking facilities
serving the Project (the “Parking Facility”), which are provided, from
time-to-time, for use in common by Landlord, Tenant and any other tenants in the
Project (such areas are referred to herein as the “Common Areas”).  The manner
in which the Common Areas are maintained and operated shall be at the sole
discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time.  Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas.

 

2.                                      TERM; POSSESSION.  The term of this
Lease (the “Term”) shall commence on the Commencement Date as described below
and, unless sooner terminated, shall expire on the Expiration Date set forth in
the Basic Lease Information (the “Expiration Date”).  The “Commencement Date”
shall be the earlier of (a) the date on which Landlord tenders possession of the
Premises to Tenant, with all of Landlord’s construction obligations, if any,
“Substantially Completed” as provided in the Construction Rider attached as
Exhibit B-1 (the “Construction Rider - Landlord Improvements”) or, in the event
of any “Tenant Delay,” as defined in the Construction Rider - Landlord
Improvements, the date on which Landlord could have done so had there been no
such Tenant Delay; or (b) the date upon which Tenant actually occupies and
conducts business in any portion of the Premises.  The parties anticipate that
the Commencement Date will occur on or about the Scheduled Commencement Date set
forth in the Basic Lease Information (the “Scheduled Commencement Date”);
provided, however, that Landlord shall not be liable for any claims, damages or
liabilities if the Premises are not ready for occupancy by the Scheduled
Commencement Date.  When the Commencement Date has been established, Landlord
and Tenant shall at the request of either party confirm the Commencement Date
and Expiration Date in writing.

 

Subject to the provisions of Exhibit B-1 Construction Rider - Landlord
Improvements and Exhibit B-2 Construction Rider - Tenant Improvements, and
provided that Tenant has delivered the insurance certificates called for in
Section 11.1(e) — Certificates of Insurance, and given Landlord

 

4

--------------------------------------------------------------------------------


 

written notice prior to entry, Tenant shall have access to the Premises during
normal Business Hours (“Early Access”), prior to the anticipated Commencement
Date, commencing two (2) days after mutual execution and delivery of this
Lease,  for Tenant to perform the Tenant Improvements described in Exhibit B-2
Construction Rider - Tenant Improvements and to install Tenant’s furniture,
fixtures and equipment, data information systems, security systems, computer and
telephone cabling, computers and related office equipment, but only if during
such Early Access, Tenant and Tenant’s employees, contractors and vendor do not
interfere with Landlord’s contractor completing the Landlord Improvements. 
Tenant agrees that Landlord shall not be liable in any way for any injury, loss
or damage which may occur to any of Tenant’s property placed upon or installed
in the Premises prior to the Commencement Date, the same being at Tenant’s sole
risk, and Tenant shall be liable for all injury, loss or damage to persons or
property arising as a result of such entry into the Premises by Tenant or its
Representatives.  During such Early Access Tenant shall not be obligated to pay
Base Rent or Additional Rent prior to the Commencement Date.  Notwithstanding
the foregoing, if Tenant takes possession of the Premises before the
Commencement Date for any purpose other than as expressly provided in this
Section, such possession shall be subject to the terms and conditions of this
Lease and Tenant shall pay Base Rent and Additional Rent, and any other charges
payable hereunder to Landlord for each day of possession before the Commencement
Date.

 

If (A) within two (2) Business Days of the date of this Lease Tenant selects a
Building standard paint and carpet which paint and carpet are promptly available
(without long lead delay), and (B) the Commencement Date has not occurred on or
before the expiration of the date which is one hundred twenty (120) days
following the date this Lease is fully executed and delivered by each of
Landlord and Tenant and Tenant delivers to Landlord all prepaid rents, the
Security Deposit and all certificates of insurance as required by the terms and
conditions of this Lease (the “Required Delivery Date”), Tenant may terminate
this Lease by giving Landlord written notice of termination on or before the
earlier to occur of: (a) five (5) Business Days after the Required Delivery
Date; and (b) Commencement Date.  In such event, the Lease shall be deemed null
and void and of no further force and effect and Landlord shall promptly refund
any prepaid rent and Security Deposit previously advanced by Tenant under the
Lease and, so long as Tenant has not previously defaulted under any of its
obligations under the Construction Rider, the parties hereto shall have no
further responsibilities or obligations to each other with respect to the
Lease.  Landlord and Tenant acknowledge and agree that: (i) the determination of
the Commencement Date shall take into consideration the effect of any Tenant
Delays; and (ii) the Required Delivery Date shall be postponed by the number of
days the Commencement Date is delayed due to strikes, acts of God, shortages of
labor or materials, war, terrorist acts, civil disturbances and other causes
beyond the reasonable control of Landlord.

 

3.                                      RENT.

 

3.1          Base Rent.  Tenant agrees to pay to Landlord the “Base Rent” set
forth in the Basic Lease Information, without prior notice or demand, on the
first day of each and every calendar month during the Term, except that Base
Rent for the first full calendar month in which Base Rent is payable shall be
paid upon Tenant’s execution of this Lease and Base Rent for any partial month
at the beginning of the Term shall be paid on the Commencement Date.  Base Rent
for any partial month at the beginning or end of the Term shall be prorated
based on the actual number of days in the month.

 

5

--------------------------------------------------------------------------------


 

If the Basic Lease Information provides for any change in Base Rent by reference
to years or months (without specifying particular dates), the change will take
effect on the applicable annual or monthly anniversary of the Commencement Date
(which might not be the first day of a calendar month).

 

Notwithstanding anything in this Section to the contrary, so long as Tenant is
not in default under this Lease, Tenant shall be entitled to an abatement of
Base Rent in the amount of $21,107.10 per month (the “Abated Base Rent”) for the
first three (3) full calendar months of the Term (the “Base Rent Abatement
Period”).  The total Abated Base Rent is an amount equal to $63,321.30.  If
Tenant defaults at any time during the Term and fails to cure such default
within any applicable cure period under this Lease, all Abated Base Rent shall
immediately become due and payable.  The payment by Tenant of the Abated Base
Rent in the event of a default shall not limit or affect any of Landlord’s other
rights, pursuant to this Lease or at law or in equity.  During the Base Rent
Abatement Period, only Base Rent shall be abated, and all Additional Rent,
including Tenant’s Share of Operating Costs and Taxes, and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

 

3.2          Additional Rent:  Operating Costs and Taxes.

 

(a)           Definitions.

 

(1)           “Operating Costs” means all costs of managing, operating,
maintaining and repairing the Building, including all costs, expenditures, fees
and charges for:  (A) operation, maintenance and repair of the Building
(including maintenance, repair and replacement of glass, the roof covering or
membrane, and landscaping); (B) utilities and services (including
telecommunications facilities and equipment, recycling programs and trash
removal), and associated supplies and materials; (C) compensation (including
employment taxes and fringe benefits) for persons who perform duties in
connection with the operation, management, maintenance and repair of the
Building, such compensation to be appropriately allocated for persons who also
perform duties unrelated to the Building; (D) property (including coverage for
earthquake and flood if carried by Landlord), liability, rental income and other
insurance relating to the Building, and expenditures for deductible amounts
under such insurance; (E) licenses, permits and inspections; (F) complying with
the requirements of any law, statute, ordinance or governmental rule or
regulation or any orders pursuant thereto (collectively “Laws”);
(G) amortization of the cost of “Non-Structural Components” (as defined below)
and amortization of the cost of capital improvements which are required to
comply with Laws, or which are intended to reduce Operating Costs or improve the
utility, efficiency or capacity of any Building System, or otherwise for the
safety, comfort and convenience of tenants, or which are required to comply with
present or future conservation programs, with interest on the unamortized
balance at the rate paid by Landlord on funds borrowed to finance such capital
improvements (or, if Landlord finances such improvements out of Landlord’s funds
without borrowing, the rate that Landlord would have paid to borrow such funds,
as reasonably determined by Landlord following consultation with a lender with
whom Landlord has conducted business), over such useful life as Landlord shall
reasonably determine substantially in accordance with standard commercial real
estate leasing practice; and (H) any other cost, expenditure, fee or charge,
whether or not hereinbefore described, which in accordance with generally
accepted property management practices would be considered

 

6

--------------------------------------------------------------------------------


 

an expense of managing, operating, maintaining and repairing the Building. 
Landlord agrees to act in a commercially reasonable manner in incurring
Expenses, taking into consideration the class and the quality of the Building
and otherwise in a manner consistent with standard commercial real estate
leasing industry practices.

 

Operating Costs shall also include (but without duplication) those costs,
expenditures, fees and charges of the same type and nature as items (A) through
(H) in the foregoing paragraph that are incurred at the Project level to the
extent the same are equitably allocated to the Building, including by way of
example, (I) accounting, legal and other professional fees incurred in
connection with the operation of the Project (provided, however, that Operating
Costs shall expressly exclude the transactional legal costs and expenses
incurred by Landlord in connection with the sale of the Building (the foregoing
exclusion does not apply to any change in taxes or assessments on the Project);
(J) property management fees comparable to fees charged to manage other similar
type and quality of buildings in the vicinity of the Project; (K) a reasonable
allowance for depreciation of machinery and equipment used to operate and
maintain the Project (but the foregoing shall not apply to any supplemental HVAC
units servicing the Premises exclusively and for which Tenant, not Landlord, is
liable); (L) the costs to contest the validity or applicability of any Laws that
may affect the Project; (M) any shared Project costs or Common Area maintenance
costs and expenses (including costs and expenses of operating, managing, owning
and maintaining the Common Areas, and non-building specific costs). Landlord
shall have the right, from time to time, to equitably allocate some or all of
the costs for the Building among different portions or occupants of the Building
(the “Cost Pools”), in Landlord’s reasonable discretion.  The Cost Pools may
include, but shall not be limited to, the office space tenants, the retail space
tenants and storage space of the Building.  The costs within each Cost Pool
shall be allocated and charged to the tenants in the Cost Pool in an equitable
manner.

 

Operating Costs shall not include:

 

1)                                     capital improvements (except as otherwise
provided above);

 

2)                                     costs of special services rendered to
individual tenants (including Tenant) for which a special charge is made;

 

3)                                     interest and principal payments, bad debt
expenses, late fees, prepayment fees or other charges on loans or indebtedness
secured by the Building, or rental payments under any ground or underlying lease
or leases, or any costs associated with any sale or refinancing of the Building;

 

4)                                     costs of improvements for Tenant or other
tenants of the Building;

 

5)                                     costs of services or other benefits of a
type which are not available to Tenant but which are available to other tenants
or occupants, and costs for which Landlord is reimbursed by other tenants of the
Building other than through payment of tenants’ shares of Operating Costs and
Taxes;

 

6)                                     depreciation or amortization, other than
as specifically enumerated in the definition of Operating Costs above;

 

7

--------------------------------------------------------------------------------


 

7)                                     expenses incurred in tenant buildout or
renovations or otherwise improving or decorating, painting or redecorating space
for tenants or other occupants of space, including permits, license, design,
space planning, and inspection costs associated therewith;

 

8)                                     Landlord’s costs of electricity and other
services sold or provided to tenants in the Building and for which Landlord is
entitled to be reimbursed, whether or not collected, by such tenants as a
separate additional charge or rental over and above the basic rent or escalation
payment payable under the Lease with such tenant;

 

9)                                     expenses in connection with non-Building
standard services or benefits of a type which are not provided to Tenant but
which are provided to other tenants or occupants of the Building, or for which
Tenant is charged directly but which are provided to another tenant or occupant
of the Building without direct charge;

 

10)                              costs of repairs directly resulting from the
negligence or willful misconduct of Landlord, its agents or employees;

 

11)                              amounts paid to subsidiaries or other
affiliates of Landlord (i.e., persons or companies controlled by, under common
control with, or which control, Landlord) for services on or to the Land, the
Building or the Premises (or any portion thereof), to the extent only that the
costs of such services exceed competitive costs of such services were they not
so rendered by a subsidiary or other affiliate of Landlord; and

 

12)                              all items and services for which Tenant pays
third parties directly, including for any supplemental HVAC or other such
services.

 

Operating Costs for any calendar year during which average occupancy of the
Building is less than ninety-five percent (95%) shall be calculated based upon
the Operating Costs that would have been incurred if the Building had an average
occupancy of ninety-five percent (95%) during the entire calendar year.

 

Operating Costs shall not include (i) capital improvements (except as
specifically enumerated above); (ii) costs of special services rendered to
individual tenants (including Tenant) for which a separate reimbursement is
received; (iii) ground rent, and interest and principal payments on loans or
indebtedness secured by the Building; (iv) costs of tenant improvements for
Tenant or other tenants of the Building; (v) costs of services or other benefits
of a type which are not available to Tenant but which are available to other
tenants or occupants, and costs for which Landlord is reimbursed by other
tenants of the Building other than through payment of tenants’ shares of
Operating Costs and Taxes; (vi) leasing commissions, attorneys’ fees and other
expenses incurred in connection with leasing space in the Building or enforcing
such leases; (vii) depreciation or amortization, other than as specifically
enumerated above; and (viii) costs, fines or penalties incurred due to
Landlord’s violation of any Law.

 

(2)           “Taxes” means that portion of the following taxes on the Project
which are allocable to the Building in Landlord’s reasonable judgment: all real
property taxes and general, special or district assessments or other
governmental impositions, of whatever kind, nature

 

8

--------------------------------------------------------------------------------


 

or origin, imposed on or by reason of the ownership or use of the Project;
governmental charges, fees or assessments for transit or traffic mitigation
(including area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the Project; personal property taxes assessed on the
personal property of Landlord used in the operation of the Project; service
payments in lieu of taxes and taxes and assessments of every kind and nature
whatsoever levied or assessed in addition to, in lieu of or in substitution for
existing or additional real or personal property taxes on the Project or the
personal property described above; any increases in the foregoing caused by
changes in assessed valuation, tax rate or other factors or circumstances; and
the reasonable cost of contesting by appropriate proceedings the amount or
validity of any taxes, assessments or charges described above.  To the extent
paid by Tenant or other tenants as “Tenant’s Taxes” (as defined in Section 8 -
Tenant’s Taxes), “Tenant’s Taxes” shall be excluded from Taxes.

 

(3)           “Tenant’s Share” means the Rentable Area of the Premises divided
by the total Rentable Area of the Building, as set forth in the Basic Lease
Information.  If the Rentable Area of the Premises is changed by Tenant’s
leasing of additional space hereunder or for any other reason, Tenant’s Share
shall be adjusted accordingly.

 

(b)           Additional Rent.

 

(1)           Tenant shall pay Landlord as “Additional Rent” for each calendar
year or portion thereof during the Term Tenant’s Share of the sum of (x) the
amount of Operating Costs, and (y) the amount of Taxes.

 

(2)           Prior to the Commencement Date and each calendar year thereafter,
Landlord shall notify Tenant of Landlord’s estimate of Operating Costs, Taxes
and Tenant’s Additional Rent for the following calendar year (or first partial
year following the Commencement Date).  Commencing on the Commencement Date, and
in subsequent calendar years, on the first day of January of each calendar year
and continuing on the first day of every month thereafter in such year, Tenant
shall pay to Landlord one-twelfth (1/12th) of the Additional Rent, as reasonably
estimated by Landlord for such full calendar year.  If Landlord thereafter
estimates that Operating Costs or Taxes for such year will vary from Landlord’s
prior estimate, Landlord may, by notice to Tenant, revise the estimate for such
year (and Additional Rent shall thereafter be payable based on the revised
estimate).

 

(3)           As soon as reasonably practicable after the end of each calendar
year, Landlord shall furnish Tenant a statement with respect to such year,
showing Operating Costs, Taxes and Additional Rent for the year, and the total
payments made by Tenant with respect thereto.  Unless Tenant raises any
objections to Landlord’s statement within sixty (60) days after receipt of the
same, such statement shall conclusively be deemed correct and Tenant shall have
no right thereafter to dispute such statement or any item therein or the
computation of Additional Rent based thereon.  If Tenant does object to such
statement, then Landlord shall provide Tenant with reasonable verification of
the figures shown on the statement and the parties shall negotiate in good faith
to resolve any disputes.  Any objection of Tenant to Landlord’s statement and
resolution of any dispute shall not postpone the time for payment of any amounts
due Tenant or Landlord based on Landlord’s statement, nor shall any failure of
Landlord to deliver Landlord’s statement in a

 

9

--------------------------------------------------------------------------------


 

timely manner relieve Tenant of Tenant’s obligation to pay any amounts due
Landlord based on Landlord’s statement.

 

(4)           If Tenant’s Additional Rent as finally determined for any calendar
year exceeds the total payments made by Tenant on account thereof, Tenant shall
pay Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s statement.  If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year, Tenant’s
excess payment shall be credited toward the rent next due from Tenant under this
Lease.  For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of a 360-day year by computing
Tenant’s Share of the Operating Costs and Taxes for the entire year and then
prorating such amount for the number of days during such year included in the
Term.  The obligations of Landlord to refund any overpayment of Additional Rent
and of Tenant to pay any Additional Rent not previously paid shall survive the
expiration or termination of this Lease, Landlord shall pay to Tenant or Tenant
shall pay to Landlord, as the case may be, within thirty (30) days after
Tenant’s receipt of Landlord’s final statement for the calendar year in which
this Lease terminates, the difference between Tenant’s Additional Rent for that
year, as finally determined by Landlord, and the total amount previously paid by
Tenant on account thereof.

 

If for any reason Taxes for any year during the Term are reduced, refunded or
otherwise changed, Tenant’s Additional Rent shall be adjusted accordingly.  If
Taxes are temporarily reduced as a result of space in the Project being leased
to a tenant that is entitled to an exemption from property taxes or other taxes,
then for purposes of determining Additional Rent for each year in which Taxes
are reduced by any such exemption, Taxes for such year shall be calculated on
the basis of the amount the Taxes for the year would have been in the absence of
the exemption.

 

3.3          Payment of Rent.  All amounts payable or reimbursable by Tenant
under this Lease, including late charges and interest (collectively, “Rent”),
shall constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease.  All sums payable to Landlord on demand under the terms
of this Lease shall be payable within thirty (30) days after Landlord invoices
Tenant therefor or otherwise makes demand of the amounts due unless otherwise
expressly stated in this Lease.  All rent shall be paid without offset or
deduction in lawful money of the United States of America to Landlord at
Landlord’s Address for Payment of Rent as set forth in the Basic Lease
Information, or to such other person or at such other place as Landlord may from
time to time designate.

 

4.                                      SECURITY DEPOSIT.  On execution of this
Lease, Tenant shall deposit with Landlord the amount specified in the Basic
Lease Information as the Security Deposit, if any (the “Security Deposit”), as
security for the performance of Tenant’s obligations under this Lease.  Landlord
may (but shall have no obligation to) use the Security Deposit or any portion
thereof to cure any breach or default by Tenant under this Lease, to fulfill any
of Tenant’s obligations under this Lease, or to compensate Landlord for any
damage Landlord incurs as a result of Tenant’s failure to perform any of
Tenant’s obligations hereunder.  In such event Tenant shall pay to Landlord on
demand an amount sufficient to replenish the Security Deposit.  If Tenant is not
in default at the expiration or termination of this Lease, Landlord shall return
to Tenant the Security Deposit or the balance thereof then held by Landlord and
not applied as provided above.  Landlord may commingle the

 

10

--------------------------------------------------------------------------------


 

Security Deposit with Landlord’s general and other funds.  Landlord shall not be
required to pay interest on the Security Deposit to Tenant.  Landlord shall
return any unapplied balance of the Security Deposit to Tenant within forty-five
(45) day(s) after the later of: (i) Tenant surrenders the Premises to Landlord
in accordance with this Lease, (ii) Tenant cures any breach or default of this
Lease, and (iii) the Expiration Date or other date of termination of the Term of
this Lease.  In addition to any other deductions Landlord is entitled to make
pursuant to the terms hereof, Landlord shall have the right to make a good faith
estimate of any unreconciled Operating Costs and/or Taxes as of the date of
termination of the Term of this Lease and to deduct any anticipated shortfall
from the Security Deposit.  Tenant waives the provisions of Section 1950.7 of
the California Civil Code, and all other provisions of Law now in force or that
become in force after the date of this Lease, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant, or to clean
the Premises.  Landlord and Tenant agree that Landlord may, in addition, claim
and use those sums necessary to compensate Landlord for any foreseeable or
unforeseeable loss or damage caused by the act or omission by Tenant, including,
without limitation, any post default damages and such remedies to which Landlord
is entitled under the provisions of Section 15.2 of this Lease.

 

5.                                      USE AND COMPLIANCE WITH LAWS.

 

5.1          Use.  The Premises shall be used and occupied for general business
office purposes and for no other use or purpose.  Tenant shall comply with all
present and future Laws relating to Tenant’s use or occupancy of the Premises
(and make any repairs, alterations or improvements as required to comply with
all such Laws), and shall observe the “Building Rules” (as defined in Section 27
- Rules and Regulations).  Tenant shall not do, bring, keep or sell anything in
or about the Premises that is prohibited by, or that will cause a cancellation
of or an increase in the existing premium for, any insurance policy covering the
Project or any part thereof.  Tenant shall not permit the Premises to be
occupied or used in any manner that will constitute waste or a nuisance, or
disturb the quiet enjoyment of or otherwise annoy other tenants in the
Building.  Without limiting the foregoing, the Premises shall not be used for
educational activities, practice of medicine or any of the healing arts,
providing social services, for any governmental use (including embassy or
consulate use), or for personnel agency, customer service office, studios for
radio, television or other media, travel agency or reservation center operations
or uses.  Tenant shall not, without the prior consent of Landlord, (i) bring
into the Building or the Premises anything that may cause substantial noise,
odor or vibration, overload the floors in the Premises or the Building or any of
the heating, ventilating and air-conditioning system (“HVAC System”),
mechanical, elevator, plumbing, electrical, fire protection, life safety,
security or other systems in the Building (“Building Systems”), or jeopardize
the structural integrity of the Building or any part thereof; (ii) connect to
the utility systems of the Building any apparatus, machinery or other equipment
other than typical low power task lighting or office equipment; or (iii) connect
to any electrical circuit in the Premises any equipment or other load with
aggregate electrical power requirements in excess of 80% of the connected load
rated capacity of the circuit.  Tenant’s use of electricity shall never exceed
the safe capacity of the feeders to the Building or the risers or wiring
installation of the Building.

 

11

--------------------------------------------------------------------------------


 

5.2          Hazardous Materials.

 

(a)           Definitions.

 

(1)           “Hazardous Materials” shall mean any substance:  (A) that now or
in the future is regulated or governed by, requires investigation or remediation
under, or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

 

(2)           “Environmental Requirements” shall mean all present and future
Laws, orders, permits, licenses, approvals, authorizations and other
requirements of any kind applicable to Hazardous Materials.

 

(3)           “Handled by Tenant” and “Handling by Tenant” shall mean and refer
to any installation, handling, generation, storage, use, disposal, discharge,
release, abatement, removal, transportation, or any other activity of any type
by Tenant or its agents, employees, contractors, licensees, assignees,
sublessees, transferees or representatives (collectively, “Representatives”) or
its guests, customers, invitees, or visitors (collectively, “Visitors”), at or
about the Premises in connection with or involving Hazardous Materials.

 

(4)           “Environmental Losses” shall mean all costs and expenses of any
kind, damages, including foreseeable and unforeseeable consequential damages,
fines and penalties incurred in connection with any violation of and compliance
with Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or Project.

 

(b)           Tenant’s Covenants.  No Hazardous Materials shall be Handled by
Tenant at or about the Premises or Project without Landlord’s prior written
consent, which consent may be granted, denied, or conditioned upon compliance
with Landlord’s requirements, all in Landlord’s absolute discretion. 
Notwithstanding the foregoing, normal quantities and use of those Hazardous
Materials customarily used in the conduct of general office activities, such as
copier toners and fluids and cleaning and janitorial supplies (“Permitted
Hazardous Materials”), may be used and stored at the Premises without Landlord’s
prior written consent, provided that Tenant’s activities at or about the
Premises and Project and the Handling by Tenant of all Hazardous Materials shall
comply at all times with all Environmental Requirements.  In addition to the
foregoing, Landlord hereby approves of the types and quantities of Hazardous
Materials listed on Exhibit F attached hereto.  At the expiration or termination
of the Lease, Tenant shall promptly remove from the Premises and Project all
Hazardous Materials Handled by Tenant at the Premises or the Project.  Tenant
shall keep Landlord fully and promptly informed of all Handling by Tenant of
Hazardous Materials other than Permitted Hazardous Materials.  Tenant shall be
responsible and liable for the compliance with all of the provisions of this
Section by all of Tenant’s Representatives and

 

12

--------------------------------------------------------------------------------


 

Visitors, and all of Tenant’s obligations under this Section (including its
indemnification obligations under paragraph (e) below) shall survive the
expiration or termination of this Lease.

 

(c)           Compliance.  Tenant shall at Tenant’s expense promptly take all
actions required by any governmental agency or entity in connection with or as a
result of the Handling by Tenant of Hazardous Materials at or about the Premises
or Project, including inspection and testing, performing all cleanup, removal
and remediation work required with respect to those Hazardous Materials,
complying with all closure requirements and post-closure monitoring, and filing
all required reports or plans.  All of the foregoing work and all Handling by
Tenant of all Hazardous Materials shall be performed in a good, safe and
workmanlike manner by consultants qualified and licensed to undertake such work
and in a manner that will not interfere with any other tenant’s quiet enjoyment
of the Project or Landlord’s use, operation, leasing and sale of the Project. 
Tenant shall deliver to Landlord prior to delivery to any governmental agency,
or promptly after receipt from any such agency, copies of all permits,
manifests, closure or remedial action plans, notices, and all other documents
relating to the Handling by Tenant of Hazardous Materials at or about the
Premises or Project.  If any lien attaches to the Premises or the Project in
connection with or as a result of the Handling by Tenant of Hazardous Materials,
and Tenant does not cause the same to be released, by payment, bonding or
otherwise, within ten (10) days after the attachment thereof, Landlord shall
have the right but not the obligation to cause the same to be released and any
sums expended by Landlord (plus Landlord’s administrative costs) in connection
therewith shall be payable by Tenant on demand.

 

(d)           Landlord’s Rights.  Landlord shall have the right, but not the
obligation, to enter the Premises (i) with at least twenty-four (24) hours
advance notice to confirm Tenant’s compliance with the provisions of this
Section 5.2, and (ii) at any reasonable time to perform Tenant’s obligations
under this Section if Tenant has failed to do so after reasonable notice to
Tenant (provided that the notices provided under this subsection (d) may be
written or oral).  Landlord shall also have the right to engage qualified
Hazardous Materials consultants to inspect the Premises and review the Handling
by Tenant of Hazardous Materials, including review of all permits, reports,
plans, and other documents regarding same.  If the reports of such consultants
show that Tenant was in violation of Tenant’s obligations under this Section 5.2
at the time of the consultants’ inspection, then Tenant shall pay to Landlord on
demand the costs of Landlord’s consultants’ fees and all costs incurred by
Landlord in performing Tenant’s obligations under this Section.  Landlord shall
use reasonable efforts to minimize any interference with Tenant’s business
caused by Landlord’s entry into the Premises, but Landlord shall not be
responsible for any interference caused thereby; provided, however, if Landlord
enters the Premises, interferes with Tenant’s business because of such entry and
causes direct and actual damages, Tenant may make a claim against Landlord for
any such direct and actual damages, but in no event shall Landlord be
responsible for any consequential or punitive damages, including business
interruption.

 

(e)           Tenant’s Indemnification.  The term Landlord Parties (“Landlord
Parties”) refers singularly and collectively to Landlord and the shareholders,
partners, venturers, and members of Landlord, and the respective officers,
directors, employees, managers, owners and any affiliates or agents of such
entities and persons.  Tenant agrees to indemnify, defend, protect and hold
harmless the Landlord Parties from all Environmental Losses and all other
claims, actions, losses, damages, liabilities, costs and expenses of every kind,
including reasonable attorneys’,

 

13

--------------------------------------------------------------------------------


 

experts’ and consultants’ fees and costs, incurred at any time and to the extent
arising from or in connection with the Handling by Tenant of Hazardous Materials
at or about the Project or Tenant’s failure to comply in full with all
Environmental Requirements with respect to the Premises.

 

6.                                      TENANT IMPROVEMENTS & ALTERATIONS.

 

6.1          Landlord shall perform its obligations with respect to design and
construction of the improvements to be constructed and installed in the Premises
(the “Landlord Improvements”), as provided in the Construction Rider - Landlord
Improvements and Tenant shall perform its obligations with respect to design and
construction of the improvements to be constructed and installed in the Premises
(the “Tenant Improvements”), as provided in the Construction Rider - Tenant
Improvements.  Except for any Tenant Improvements to be constructed by Tenant as
provided in the Construction Rider - Tenant Improvements, Tenant shall not make
any alterations, improvements or changes to the Premises, including installation
of any security system or telephone or data communication wiring,
(“Alterations”), without Landlord’s prior written consent.  Any such Alterations
shall be completed by Tenant at Tenant’s sole cost and expense:  (i) with due
diligence, in a good and workmanlike manner, using new materials (provided that,
so long as the same is in like-new condition, Tenant may relocate to the
Premises like-new items previously used by Tenant at its prior premises as a
part of the Tenant Improvements and in any event, Tenant may reuse functioning
existing wiring and cabling relocated from Tenant’s prior location); (ii) in
compliance with plans and specifications approved by Landlord; (iii) in
compliance with the construction rules and regulations promulgated by Landlord
from time to time; (iv) in accordance with all applicable Laws (including all
work, whether structural or non-structural, inside or outside the Premises,
required to comply fully with all applicable Laws and necessitated by Tenant’s
work); and (v) subject to all reasonable conditions which Landlord may in
Landlord’s reasonable discretion impose.  Such conditions may include
requirements for Tenant to:  (i) provide payment or performance bonds or
additional insurance (from Tenant or Tenant’s contractors, subcontractors or
design professionals); (ii) use contractors or subcontractors selected by Tenant
and reasonably approved by Landlord; and (iii) subject to the terms and
conditions of this Lease, remove all or part of the Alterations prior to or upon
expiration or termination of the Term, as designated by Landlord.  If any work
outside the Premises, or any work on or adjustment to any of the Building
Systems, is required in connection with or as a result of Tenant’s work, such
work shall be performed at Tenant’s expense by contractors designated by
Landlord.  Landlord’s right to review and approve (or withhold approval of)
Tenant’s plans, drawings, specifications, contractor(s) and other aspects of
construction work proposed by Tenant is intended solely to protect Landlord, the
Project and Landlord’s interests.  No approval or consent by Landlord shall be
deemed or construed to be a representation or warranty by Landlord as to the
adequacy, sufficiency, fitness or suitability thereof or compliance thereof with
applicable Laws or other requirements.  Except as otherwise provided in
Landlord’s consent, all Alterations shall upon installation become part of the
realty and be the property of Landlord.

 

6.2          Before making any Alterations, Tenant shall submit to Landlord for
Landlord’s prior approval reasonably detailed final plans and specifications
prepared by a licensed architect or engineer, a copy of the construction
contract, including the name of the contractor and all subcontractors proposed
by Tenant to make the Alterations and a copy of the contractor’s license. 
Tenant shall reimburse Landlord upon demand for any expenses incurred by
Landlord in connection with any Alterations made by Tenant, including reasonable
fees charged by Landlord’s

 

14

--------------------------------------------------------------------------------


 

contractors or consultants to review plans and specifications prepared by Tenant
and to update the existing as-built plans and specifications of the Building to
reflect the Alterations.  Before commencement of any Alterations Tenant shall
(i) obtain all applicable permits, authorizations and governmental approvals and
deliver copies of the same to Landlord, and (ii) give Landlord at least ten
(10) days prior written notice and shall cooperate with Landlord in posting and
maintaining notices of non-responsibility in connection with the Alterations. 
Within thirty (30) days following the completion of any Alterations Tenant shall
deliver to Landlord “as built” plans showing the completed Alterations.  The “as
built” plans shall be “hard copy” on paper and in digital form (if done on CAD),
and show the Alterations in reasonable detail, including (a) the location of
walls, partitions and doors, including fire exits and ADA paths of travel,
(b) electrical, plumbing and life safety fixtures, and (c) a reflected ceiling
plan showing the location of heating, ventilating and air conditioning
registers, lighting and life safety systems.

 

Notwithstanding anything to the contrary contained herein, so long as Tenant’s
written request for consent for a proposed Alteration contains the following
statement in large, bold and capped font “PURSUANT TO SECTION 6.2 OF THE
LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY
TENANT IN WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE
REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time
Landlord gives its consent for any Alterations, if it so does, Tenant shall also
be notified whether or not Landlord will require that such Alterations be
removed upon the expiration or earlier termination of this Lease. 
Notwithstanding anything to the contrary contained in this Lease, at the
expiration or earlier termination of this Lease and otherwise in accordance with
Article 19 hereof, Tenant shall be required to remove all Alterations made to
the Premises except for any such Alterations which Landlord expressly indicates
or is deemed to have indicated shall not be required to be removed from the
Premises by Tenant. If Tenant’s written notice strictly complies with the
foregoing and if Landlord fails to notify Tenant within ten (10) Business Days
of Landlord’s receipt of such notice for non-structural Alterations and within
twenty (20) days of Landlord’s receipt of such notice for structural Alterations
whether (1) Landlord consents to the proposed Alteration and (2) Tenant shall be
required to remove the subject Alterations at the expiration or earlier
termination of this Lease, Tenant may, within fifteen (15) days following the
expiration of the applicable ten (10) Business Day or twenty (20) day period
described above, provide to Landlord a second written notice (the “Second
Notice”) in compliance with the foregoing requirements but also stating in
large, bold and capped font the following: “THIS IS TENANT’S SECOND NOTICE TO
LANDLORD.  LANDLORD FAILED TO RESPOND TO TENANT’S FIRST NOTICE IN ACCORDANCE
WITH THE TERMS OF SECTION 6.2 OF THE LEASE.  IF LANDLORD FAILS TO RESPOND TO
THIS NOTICE IN FIVE (5) BUSINESS DAYS WITH RESPECT TO TENANT’S OBLIGATION TO
REMOVE THE SUBJECT ALTERATION AND THE ESTIMATED REMOVAL COST IS LESS THAN
$25,000.00, TENANT SHALL HAVE NO OBLIGATION TO REMOVE THE SUBJECT ALTERATION AT
THE EXPIRATION OR EARLIER TERMINATION OF ITS LEASE”.  If (a) Tenant’s Second
Notice strictly complies with the terms of this Section 6.2, (b) Landlord fails
to notify Tenant within five (5) Business Days of Landlord’s receipt of such
second written notice, and (c) the estimated removal costs associated with the
subject alterations or improvements is less than $20,000.00, it shall be assumed
that Landlord shall not require the removal of the subject Alterations at the
expiration or earlier termination of this Lease.

 

15

--------------------------------------------------------------------------------


 

6.3          In connection with all Alterations, Landlord shall be entitled to a
construction coordination fee equal to four percent (4%) of the first one
hundred thousand dollars ($100,000) of construction costs, three percent (3%) of
the next four hundred thousand dollars ($400,000) of construction costs, two
percent (2%) of the next five hundred thousand dollars ($500,000) of
construction costs, and one percent (1%) of any additional construction costs.

 

6.4          Tenant shall keep the Premises and the Project free and clear of
all liens arising out of any work performed, materials furnished or obligations
incurred by Tenant.  If any such lien attaches to the Premises or the Project,
and Tenant does not cause the same to be released by payment, bonding or
otherwise within ten (10) Business Days after the attachment thereof, Landlord
shall have the right but not the obligation to cause the same to be released,
and any sums expended by Landlord (plus Landlord’s administrative costs) in
connection therewith shall be payable by Tenant on demand with interest thereon
from the date of expenditure by Landlord at the Interest Rate (as defined in
Section 16.2 - Interest).

 

6.5          Subject to the provisions of Section 5 - Use and Compliance with
Laws and the other provisions of this Section 6, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures”) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building.  Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.

 

7.                                      MAINTENANCE AND REPAIRS.

 

7.1          By taking possession of the Premises Tenant agrees that the
Premises are then in a good and tenantable condition.  During the Term, Tenant,
at Tenant’s expense but under the direction of Landlord, shall maintain and
repair the Premises, including, without limitation, that portion of the heating,
ventilating and air conditioning system or systems exclusively serving the
Premises (including, without limitation, any supplemental heating, air
conditioning and ventilating systems servicing the Premises), the electrical and
plumbing systems within the Premises (including such portion of such systems
outside of the Premises, but exclusively serving the Premises, and assuring the
free flow of Tenant’s sanitary sewer line to the main line serving the
Premises), including the lighting and plumbing fixtures, the restrooms serving
the Premises, interior stairways (if any) in the Premises, the interior and
exterior glass, plate glass skylights, interior walls, floor coverings, ceiling
(ceiling tiles and grid), Tenant Improvements, Alterations, fire extinguishers,
outlets and fixtures, and any appliances (including dishwashers, hot water
heaters and garbage disposers) in the Premises, in a first class condition, and
keep the Premises in a clean, safe and orderly condition.

 

7.2          Landlord shall maintain or cause to be maintained in reasonably
good order, condition and repair, the structural portions of the roof,
foundations, floors and exterior walls of the Building, (collectively, the
“Structural Elements”), the portion of the Building Systems not covered by
Tenant’s obligations in Section 7.1 and the Common Areas, such as corridors and
restrooms; provided, however, that Tenant shall pay the cost of repairs for any
damage occasioned by Tenant’s use of the Premises or the Building or any act or
omission of Tenant or Tenant’s Representatives or Visitors, to the extent not
covered by the proceeds of Landlord’s property

 

16

--------------------------------------------------------------------------------


 

insurance.  The cost of structural repairs to, and replacements of, Structural
Elements shall not be included in Operating Costs.  The cost to repair any
non-structural component (“Non-Structural Component”) may be included in
Operating Costs, and the cost to replace any Non-Structural Component, including
the HVAC System, shall be amortized over the useful life of such replacement as
determined by Landlord in accordance with commercial real estate leasing
industry custom, which amortization shall be included in Operating Costs,
together with interest thereon at the rate Landlord would incur to borrow funds
for such cost (following consultation with a lender with whom Landlord has
conducted business).  Landlord shall be under no obligation to inspect the
Premises.  Landlord shall be under no obligation to inspect the Premises. 
Tenant shall promptly report in writing to Landlord any defective condition
known to Tenant which Landlord is required to repair.  As a material part of the
consideration for this Lease, Tenant hereby waives any benefits of any
applicable existing or future Law, including the provisions of California Civil
Code Sections 1932(1), 1941 and 1942, that allows a tenant to make repairs at
its landlord’s expense.

 

7.3          Landlord hereby reserves the right, at any time and from time to
time, without liability to Tenant, and without constituting an eviction,
constructive or otherwise, or entitling Tenant to any abatement of rent or to
terminate this Lease or otherwise releasing Tenant from any of Tenant’s
obligations under this Lease:

 

(a)           To make alterations, additions, repairs, improvements to or in or
to decrease the size of area of, all or any part of the Building (provided that,
except to the extent required by applicable Laws or in connection with any
casualty or condemnation after which this Lease remains in effect, Landlord
shall not reduce the size of the Premises), the fixtures and equipment therein,
and the Building Systems;

 

(b)           To change the Building’s name or street address;

 

(c)           To install and maintain any and all signs on the exterior and
interior of the Building;

 

(d)           To reduce, increase, enclose or otherwise change at any time and
from time to time the size, number, location, lay-out and nature of the Common
Areas (including the Parking Facility) and other tenancies and premises in the
Project and to create additional rentable areas through use or enclosure of
common areas, provided that in such event, Landlord may equitably revise
Tenant’s Share to reflect such change; and

 

(e)           If any governmental authority promulgates or revises any Law or
imposes mandatory or voluntary controls or guidelines on Landlord or the Project
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions or reduction or management of traffic or parking
on the Project (collectively “Controls”), to comply with such Controls, whether
mandatory or voluntary, or make any alterations to the Project related thereto.

 

8.                                      TENANT’S TAXES.  “Tenant’s Taxes” shall
mean (a) all taxes, assessments, license fees and other governmental charges or
impositions levied or assessed against or with respect to Tenant’s personal
property or Trade Fixtures in the Premises, whether any such imposition is
levied directly against Tenant or levied against Landlord or the Project,
(b) all rental, excise, sales or transaction privilege taxes arising out of this
Lease (excluding, however, state and federal

 

17

--------------------------------------------------------------------------------


 

personal or corporate income taxes measured by the income of Landlord from all
sources) imposed by any taxing authority upon Landlord or upon Landlord’s
receipt of any rent payable by Tenant pursuant to the terms of this Lease
(“Rental Tax”), and (c) any increase in Taxes attributable to inclusion of a
value placed on Tenant’s personal property, Trade Fixtures or Alterations. 
Tenant shall pay any Rental Tax to Landlord in addition to and at the same time
as Base Rent is payable under this Lease, and shall pay all other Tenant’s Taxes
before delinquency (and, at Landlord’s request, shall furnish Landlord
satisfactory evidence thereof).  If Landlord pays Tenant’s Taxes or any portion
thereof, Tenant shall reimburse Landlord upon demand for the amount of such
payment, together with interest at the Interest Rate from the date of Landlord’s
payment to the date of Tenant’s reimbursement.

 

9.                                      UTILITIES AND SERVICES.

 

9.1          Description of Services.  The Business Hours are specified in the
Basic Lease Information (“Business Hours”).  The business days are weekdays
except public holidays (“Business Days”).  During the Term, Landlord shall
furnish to the Premises for ordinary office use and occupancy, reasonable
amounts of heat, ventilation and air-conditioning during Business Hours except
public holidays; and reasonable amounts of electricity for building standard
lighting and use of office equipment requiring only 120 volt standard outlet
power.  Landlord shall also provide the Building with normal fluorescent tube
replacement for building standard fixtures, washing of perimeter windows,
elevator service, and Common Area toilet room cleaning and supplies.

 

9.2          Payment for Utilities and Services.

 

(a)           Upon request by Tenant in accordance with the procedures
established by Landlord from time to time for furnishing heating, ventilation
and air conditioning service at times other than Business Hours on Business
Days, Landlord shall furnish such service to Tenant and Tenant shall pay for
such services on an hourly basis at the then prevailing rate established for the
Building by Landlord.

 

(b)           Electricity will be separately metered or submetered for the
Premises.  Tenant shall be responsible to pay for the costs of all utilities for
the Premises (the “Premises Utilities”), including the costs of (i) electricity
and (ii) telephone and data systems.  Tenant shall provide janitorial services
and waste removal for the Premises and all taxes, levies, fees and surcharges
thereon.  The cost of Premises Utilities paid by Tenant for the Premises shall
not be included in Operating Costs but shall be payable by Tenant either
directly to the utility provider or if not billed directly to Tenant by such
utility provider, to Landlord as set forth herein.  Electricity for the Premises
shall be either separately metered, or submetered; provided, however, if
electricity for the Premises is not metered or submetered, then Landlord shall
equitably estimate the cost of electricity for the Premises.  If the electricity
is separately metered, Tenant shall pay the costs of such utility for the
Premises directly to the public utility company.  If the electricity is
submetered, Tenant shall pay the costs of electricity to Landlord within thirty
(30) days after Landlord invoices Tenant therefor, based upon the metered
readings.  If electricity for the Premises is not metered or submetered, then
Tenant shall pay Landlord the cost of electricity and gas estimated by Landlord
for the Premises, within ten (10) days after Landlord invoices Tenant
therefore.  Landlord will pay for water and sanitary sewer, which will be billed
back to Tenant as part of Operating Costs.

 

18

--------------------------------------------------------------------------------


 

(c)           If the temperature otherwise maintained in any portion of the
Premises by the HVAC systems of the Building is affected as a result of any
lights, machines or equipment used by Tenant in the Premises, or for any other
reason, then, at Landlord’s request and in addition to the terms and conditions
of this Section 9.2, Tenant shall be responsible, at Tenant’s sole cost and
expense, and at Tenant’s option to install any machinery or equipment reasonably
necessary to restore the temperature, including modifications to the standard
air-conditioning equipment.

 

If Landlord determines that Tenant has consumed more than Tenant’s Share of the
electrical capacity for the Premises (whether due to the capacity of the
Transformer or Replacement Transformer (as each such term is defined below) or
otherwise), and such excess capacity is required or will be required for the use
of and/or to provide the proportionate shares to other tenants or occupants of
the Building or the Project, immediately following notice from Landlord (which
notice may be oral or written), Tenant shall either: (i) immediately and
permanently cease such excess electrical consumption, or (ii) if approved by
Landlord in writing, immediately cease such excess electrical consumption until
Tenant completes the installation, at Tenant’s sole cost and expense, of
equipment and infrastructure reasonably acceptable to Landlord to increase the
electrical capacity to the Building to support such excess use (in which event,
the installation of any such equipment and infrastructure shall be performed in
accordance with the terms and conditions of this Lease and shall be completed
prior to Tenant increasing its electrical consumption at the Premises above the
allocated to the Premises); provided that in no event shall Tenant consume
electricity at the Premises in excess of Tenant’s Share of electricity plus the
increased capacity following any such installations by Tenant, as reasonably
determined by Landlord.  Tenant agrees to indemnify, defend, protect and hold
harmless the Landlord Parties claims, actions, losses, damages, liabilities,
costs and expenses of every kind, including reasonable attorneys’, experts’ and
consultants’ fees and costs, incurred at any time and to the extent arising from
or in connection with any electrical consumption at the Premises in excess of
Tenant’s Share of the electrical capacity for the Premises.

 

Tenant has been informed and hereby acknowledges and agrees that the Building is
serviced by and shares a transformer (the “Transformer”) with another building
in the Project.  Landlord makes no representation or warranty to Tenant of the
capacity and/or condition of such Transformer, including, without limitation,
whether such Transformer can provide sufficient electricity service to the
Premises for Tenant’s normal and customary business operations as part of the
Permitted Use of the Premises as of the date of this Lease and any later date
following other tenants’ or occupants’ leasing and/or use of the Project so
serviced by the Transformer.  Tenant further acknowledges and agrees that
Landlord has no obligation to make any replacement, upgrade, repair and/or
maintenance of, to and on such Transformer.  Notwithstanding the foregoing,
subject to compliance with applicable laws and any restrictions affecting the
Project and so long as the same does not adversely impact the Project in any
manner, Landlord hereby agrees to use commercially reasonable, good faith
efforts (at no cost to Landlord) to assist Tenant in any reasonable and
customary discussions, processes and/or procedures with Pacific Gas & Electric
Company (“PG&E”) to encourage and/or require PG&E to upgrade and/or replace the
Transformer with a replacement transformer (the “Replacement Transformer”)
adequate to provide sufficient electricity service to the portion of the Project
serviced by such Transformer, including, without limitation, the Premises and
Tenant’s normal and customary Permitted Use thereof.  Tenant hereby agrees that
PG&E and not Landlord is liable for the Transformer and the Replacement
Transformer

 

19

--------------------------------------------------------------------------------


 

and, accordingly, in addition to the other terms and conditions of this
paragraph, and notwithstanding anything to the contrary contained in this Lease,
Landlord makes no representation or warranty to Tenant of the capacity and/or
condition of the Transformer and any such Replacement Transformer and Tenant
hereby waives and releases all claims against Landlord, whether known or
unknown, respecting the Transformer and the Replacement Transformer.

 

9.3          Interruption of Services.  In the event of an interruption in, or
failure or inability to provide any of the services or utilities described in
Section 9.1 - “Description of Services” (a “Service Failure”), such Service
Failure shall not, regardless of its duration, constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant or, except as provided below in this Section 9.3, entitle
Tenant to an abatement of rent or to terminate this Lease.

 

(a)           If any Service Failure not caused by Tenant or its Representatives
prevents Tenant from reasonably using a material portion of the Premises and
Tenant in fact ceases to use such portion of the Premises, Tenant shall be
entitled to an abatement of Base Rent and Additional Rent with respect to the
portion of the Premises that Tenant is prevented from using by reason of such
Service Failure in the following circumstances:  (i) if Landlord fails to
commence reasonable efforts to remedy the Service Failure within five
(5) Business Days following the occurrence of the Service Failure, and such
failure has persisted and continuously prevented Tenant from using a material
portion of the Premises during that period, the abatement of rent shall commence
on the sixth (6th) Business Day following the Service Failure and continue until
Tenant is no longer so prevented from using such portion of the Premises; and/or
(ii) if the Service Failure in all events is not remedied within thirty (30)
days following the occurrence of the Service Failure and Tenant in fact does not
use such portion of the Premises for an uninterrupted period of thirty (30) days
or more by reason of such Service Failure, the abatement of rent shall commence
no later than the thirty-first (31st) day following the occurrence of the
Service Failure and continue until Tenant is no longer so prevented from using
such portion of the Premises.

 

(b)           If a Service Failure is caused by Tenant or its Representatives,
Landlord shall nonetheless remedy the Service Failure, at the expense of Tenant,
pursuant to Landlord’s maintenance and repair obligations under Section 7 -
“Maintenance and Repair” or Section 12.1 - “Landlord’s Duty to Repair,” as the
case may be, but Tenant shall not be entitled to an abatement of rent or to
terminate this Lease as a result of any such Service Failure.

 

(c)           Notwithstanding Tenant’s entitlement to rent abatement under the
preceding provisions, Tenant shall continue to pay Tenant’s then current rent
until such time as Landlord and Tenant agree on the amount of the rent
abatement.  If Landlord and Tenant are unable to agree on the amount of such
abatement within ten (10) Business Days of the date they commence negotiations
regarding the abatement, then either party may submit the matter to binding
arbitration pursuant to Sections 1280 et seq. of the California Code of Civil
Procedure.

 

(d)           If any Service Failure is caused by fire or other casualty then
the provisions of Section 12 — “Damage or Destruction” shall control.

 

(e)           Where the cause of a Service Failure is within the control of a
public utility or other public or quasi-public entity outside Landlord’s
control, notification to such utility or

 

20

--------------------------------------------------------------------------------


 

entity of the Service Failure and request to remedy the failure shall constitute
“reasonable efforts” by Landlord to remedy the Service Failure.

 

(f)            Tenant hereby waives the provisions of California Civil Code
Section 1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to such
interruption, failure or inability.

 

9.4          Sole Electrical Representative.  Landlord shall maintain exclusive
control over and be the sole representative with respect to reception,
utilization and distribution of electric power, regardless of point or means of
origin, use or generation.  Tenant shall not have the right to contract directly
with any provider of electrical power or services.

 

9.5          Telecommunications.  Tenant shall have the right to contract
directly with telecommunications and media service providers (each a
“Telecommunications Provider”) of Tenant’s choice, subject to the provisions of
this Section 9.5 and other provisions of this Lease.  Upon request from Tenant
Landlord agrees to deliver to Tenant a list of Telecommunication Providers then
serving the Project.  If Tenant desires to (a) obtain service from or enter into
a contract with any Telecommunication Provider which at the time of Tenant’s
request does not serve the Project, or (b) obtain services which will require
installation of new equipment by a Telecommunication Provider then serving the
Project, then prior to providing service, any such Telecommunication Provider
must enter into a written agreement with Landlord, acceptable to Landlord in
Landlord’s sole discretion, setting forth the terms and conditions of the access
to be granted to any such Telecommunication Provider.  Tenant’s change of
service from one Telecommunications Provider to another, both of whom then serve
the Project, shall not require Landlord’s prior consent.  Landlord shall not be
obligated to incur any expense, liability or costs in connection with any
Telecommunication Provider proposed by Tenant.  All installations made by
Telecommunication Providers shall be subject to Landlord’s prior written
approval and shall be made in accordance with the provisions of Section 6 of
this Lease.

 

10.                               EXCULPATION AND INDEMNIFICATION.

 

10.1        Landlord’s Indemnification of Tenant.  Landlord shall indemnify,
protect, defend and hold Tenant harmless from and against any claims, actions,
liabilities, damages, costs or expenses, including reasonable consultants’,
expert witnesses’ and attorneys’ fees and costs incurred in defending against
the same (“Claims”) asserted by any third party against Tenant for loss, injury
or damage, to the extent such loss, injury or damage is caused by the willful
misconduct or gross negligent acts or omissions of Landlord or its authorized
representatives.

 

10.2        Tenant’s Indemnification of Landlord.  Tenant shall indemnify,
protect, defend and hold the Landlord Parties harmless from and against Claims
arising from (a) the acts or omissions of Tenant or Tenant’s Representatives or
Visitors in or about the Project, or (b) any construction or other work or
maintenance undertaken by Tenant on the Premises or elsewhere in the Project
(including any design defects), or (c) any breach or default under this Lease by
Tenant, or (d) any loss, injury or damage, howsoever and by whomsoever caused,
to any person or property, arising out of or relating to Tenant’s occupancy or
operation and occurring in or about the Premises or elsewhere in the Project,
excepting only Claims described in this clause (d) to the extent they are

 

21

--------------------------------------------------------------------------------


 

caused by the willful misconduct or gross negligent acts or omissions of
Landlord or its authorized representatives.

 

10.3        Damage to Tenant and Tenant’s Property.  The Landlord Parties shall
not be liable to Tenant for any loss, injury or other damage to Tenant or to
Tenant’s property in or about the Premises or the Project from any cause
(including defects in the Project or in any equipment in the Building; fire,
explosion or other casualty; bursting, rupture, leakage or overflow of any
plumbing or other pipes or lines, sprinklers, tanks, drains, drinking fountains
or washstands in, above, or about the Premises or the Building; or acts of other
tenants in the Project).  Tenant hereby waives all claims against Landlord
Parties for any such loss, injury or damage and the cost and expense of
defending against claims relating thereto, including any loss, injury or damage
caused by Landlord’s negligence (active or passive) or willful misconduct. 
Notwithstanding any other provision of this Lease to the contrary, in no event
shall Landlord be liable to Tenant for any punitive or consequential damages or
damages for loss of business by Tenant.

 

10.4        Survival.  The obligations of the parties under this Section 10
shall survive the expiration or termination of this Lease.

 

11.                               INSURANCE.

 

11.1        Tenant’s Insurance.

 

(a)           Liability Insurance.  Tenant shall at all times following complete
execution of this Lease maintain in full force, commercial general liability
insurance providing coverage on an occurrence form basis with limits of not less
than Three Million Dollars ($3,000,000.00) each occurrence for bodily injury and
property damage combined, Three Million Dollars ($3,000,000.00) annual general
aggregate, and Two Million Dollars ($2,000,000.00) products and completed
operations annual aggregate.  Tenant’s liability insurance policy or policies
shall:  (i) include premises and operations liability coverage, products and
completed operations liability coverage, broad form property damage coverage
including completed operations, blanket contractual liability coverage
including, to the maximum extent possible, coverage for the indemnification
obligations of Tenant under this Lease, and personal and advertising injury
coverage; (ii) provide that the insurance company has the duty to defend all
named and additional insureds under the policy; (iii) provide that defense costs
are paid in addition to and do not deplete any of the policy limits; (iv) cover
liabilities arising out of or incurred in connection with Tenant’s use or
occupancy of the Premises or the Project; (v) extend coverage to cover liability
for the actions of Tenant’s Representatives and Visitors; and (vi) either
designate separate limits for the Project acceptable to Landlord, or provide
that the entire insured limits are available for occurrences relating to the
Project.  Each policy of liability insurance required by this Section shall: 
(i) contain a separation of insureds clause or otherwise provide cross-liability
coverage; (ii) provide that any waiver of subrogation rights or release prior to
a loss does not void coverage; (iii) provide that it is primary insurance;
(iv) name as additional insureds the Landlord Parties, the Property Manager
identified in the Basic Lease Information (the “Property Manager”), all
Mortgagees (as defined in Section 20.2 of this Lease) and such other parties in
interest as Landlord may reasonably designate to Tenant in writing; and
(v) provide that any failure to comply with the reporting provisions under the
policies shall not affect coverage provided such additional insureds.  Such
additional insureds shall be provided at least the same extent of coverage as is
provided to Tenant

 

22

--------------------------------------------------------------------------------


 

under such policies.  All endorsements effecting such additional insured status
shall be at least as broad as additional insured endorsement form number CG 20
11 01 96 promulgated by the Insurance Services Office.

 

(b)           Property Insurance.  Tenant shall at all times (including any
construction or installation periods, whether or not included in the Term)
maintain in effect with respect to any Alterations and Tenant’s Trade Fixtures
and personal property, commercial property insurance providing coverage, on an
“all risk” or “special form” basis, in an amount equal to at least 90% of the
full replacement cost of the covered property.  Tenant may carry such insurance
under a blanket policy, provided that such policy provides coverage equivalent
to a separate policy.  During the Term, the proceeds from any such policies of
insurance shall be used for the repair or replacement of the Alterations, Trade
Fixtures and personal property so insured.  The Landlord Parties shall be
provided coverage under such insurance to the extent of their insurable interest
and, if requested by Landlord, both Landlord and Tenant shall sign all documents
reasonably necessary or proper in connection with the settlement of any claim or
loss under such insurance.  Landlord will have no obligation to carry insurance
on any Alterations or on Tenant’s Trade Fixtures or personal property.

 

(c)           Requirements For All Policies.  Each policy of insurance required
under this Section 11.1 shall:  (i) be in a form, and written by an insurer,
reasonably acceptable to Landlord, and (ii) be maintained at Tenant’s sole cost
and expense.  In addition to the foregoing, Tenant shall inform Landlord in
writing of any non-renewal of any of Tenant’s insurance required in this Lease
for failure to pay and will provide immediate notice following Tenant’s receipt
of any notice from the insurance company regarding cancellation or adverse
change in all or any portion of any of Tenant’s insurance policies carried in
accordance with the terms and conditions of this Lease.  Insurance companies
issuing such policies shall have rating classifications of “A-” or better and
financial size category ratings of “VII” or better according to the latest
edition of the A.M. Best Key Rating Guide.  All insurance companies issuing such
policies shall be admitted carriers licensed to do business in the state where
the Building is located.  Any deductible amount under such insurance shall not
exceed $25,000.  Tenant shall provide to Landlord, upon request, evidence that
the insurance required to be carried by Tenant pursuant to this Section,
including any endorsement effecting the additional insured status, is in full
force and effect and that premiums therefor have been paid.

 

(d)           Updating Coverage.  Tenant shall increase the amounts of insurance
as required by any Mortgagee, and, not more frequently than once every three
(3) years, as recommended by Landlord’s insurance broker, if, in the reasonable
opinion of either of them, the amount of insurance then required under this
Lease is not consistent with the standard commercial leasing practices of other
similarly situated landlords owning and managing building s comparable to the
Building and located in the same geographic region as the Building.  Any limits
set forth in this Lease on the amount or type of coverage required by Tenant’s
insurance shall not limit the liability of Tenant under this Lease.

 

(e)           Certificates of Insurance.  Prior to any entry into or occupancy
of the Premises by Tenant, and not less than ten (10) days prior to expiration
of any policy thereafter, Tenant shall furnish to Landlord a certificate of
insurance reflecting that the insurance required by this Section is in force,
accompanied by an endorsement showing the required additional insureds
satisfactory to Landlord in substance and form.  Notwithstanding the
requirements of this

 

23

--------------------------------------------------------------------------------


 

paragraph, Tenant shall at Landlord’s request provide to Landlord a certificate
reflecting each insurance policy required to be in force at any time pursuant to
the requirements of this Lease or its Exhibits.

 

11.2        Landlord’s Insurance.  During the Term, to the extent such coverages
are available at a commercially reasonable cost, Landlord shall maintain in
effect insurance on the Building with responsible insurers, on an “all risk” or
“special form” basis, insuring the Building and the Tenant Improvements in an
amount equal to at least 90% of the replacement cost thereof, excluding land,
foundations, footings and underground installations.  Landlord may, but shall
not be obligated to, carry insurance against additional perils and/or in greater
amounts.

 

11.3        Mutual Waiver of Right of Recovery & Waiver of Subrogation. 
Landlord and Tenant each hereby waive any right of recovery against each other
and their respective partners, managers, members, shareholders, officers,
directors and authorized representatives for any loss or damage that is covered
by any policy of property insurance maintained by either party (or required by
this Lease to be maintained) with respect to the Premises, the Building or the
Project or any operation therein, regardless of cause, including negligence
(active or passive) of the party benefiting from the waiver.  If any such policy
of insurance relating to this Lease or to the Premises, the Building or the
Project does not permit the foregoing waiver or if the coverage under any such
policy would be invalidated as a result of such waiver, the party maintaining
such policy shall obtain from the insurer under such policy a waiver of all
right of recovery by way of subrogation against either party in connection with
any claim, loss or damage covered by such policy.

 

12.          DAMAGE OR DESTRUCTION.

 

12.1        Landlord’s Duty to Repair.

 

(a)           If all or a substantial part of the Premises are rendered
untenantable or inaccessible by damage to all or any part of the Building from
fire or other casualty during the Term, then, unless either party is entitled to
and elects to terminate this Lease pursuant to Sections 12.2 - Landlord’s Right
to Terminate and 12.3 - Tenant’s Right to Terminate, Landlord shall, at its
expense, use reasonable efforts to repair and restore the Premises and/or the
Building, as the case may be, to substantially their former condition to the
extent permitted by then applicable Laws; provided, however, that in no event
shall Landlord have any obligation for repair or restoration beyond the extent
of insurance proceeds received by Landlord for such repair or restoration, or
for any of Tenant’s personal property, Trade Fixtures or Alterations.

 

(b)           If Landlord is required or elects to repair damage to the Premises
and/or the Building, this Lease shall continue in effect, but Tenant’s Base Rent
and Additional Rent shall be abated with regard to any portion of the Premises
that Tenant is prevented from using by reason of such damage or its repair from
the date of the casualty until substantial completion of Landlord’s repair of
the affected portion of the Premises as required under this Lease, including
Section 12.1(a) above.  In no event shall Landlord be liable to Tenant by reason
of any injury to or interference with Tenant’s business or property arising from
fire or other casualty or by reason of any repairs to any part of the Building
necessitated by such casualty.

 

24

--------------------------------------------------------------------------------


 

12.2        Landlord’s Right to Terminate.  Landlord may elect to terminate this
Lease following damage by fire or other casualty under the following
circumstances:

 

(a)           If, in the reasonable judgment of Landlord, the Premises and the
Building cannot be substantially repaired and restored under applicable Laws
within one (1) year from the date of the casualty;

 

(b)           If, in the reasonable judgment of Landlord, adequate proceeds are
not, for any reason, made available to Landlord from Landlord’s insurance
policies (and/or from Landlord’s funds made available for such purpose, at
Landlord’s sole option) to make the required repairs;

 

(c)           If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed fifteen percent (15%) of the full replacement cost of the Building,
whether or not the Premises are at all damaged or destroyed; or

 

(d)           If the fire or other casualty occurs during the last year of the
Term, and the repairs and restoration would either (i) take longer than ninety
(90) days to complete following the date of the fire or other casualty, or
(ii) would not be completed at least ninety (90) days prior to the expiration of
the Term.

 

If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within one
hundred and twenty (120) days after the date of the casualty, specifying whether
Landlord elects to terminate this Lease as provided above and, if not,
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease.

 

12.3        Tenant’s Right to Terminate.  If all or a substantial part of the
Premises are rendered untenantable or inaccessible by damage to all or any part
of the Project from fire or other casualty, and Landlord does not elect to
terminate as provided above, then Tenant may elect to terminate this Lease if
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease is greater than nine (9) months, or if Landlord
elects not to repair the Premises pursuant to the provisions of Section 12.2 of
this Lease, in which event Tenant may elect to terminate this Lease by giving
Landlord notice of such election to terminate within thirty (30) days after
Landlord’s notice to Tenant pursuant to Section 12.2 - Landlord’s Right to
Terminate.  In addition, if, after three hundred (300) days following the date
of the casualty, the repairs and restoration to the Premises or the Building are
not substantially completed, then Tenant shall have the right to give Landlord a
conditional termination notice (the “Conditional Termination Notice”) within ten
(10) Business Days following the expiration of such three hundred (300) day
period.  If the repairs and restoration to the Premise or the Building are not
substantially completed within thirty (30) days following Landlord’s receipt of
the Conditional Termination Notice, then within ten (10) Business Days following
the expiration of such thirty (30) day grace period Tenant shall have the right
to terminate this Lease by written notice to Landlord

 

12.4        Waiver.  Landlord and Tenant each hereby waive the provisions of
California Civil Code Sections 1932(2), 1933(4) and any other applicable
existing or future Law permitting the

 

25

--------------------------------------------------------------------------------


 

termination of a lease agreement in the event of damage or destruction under any
circumstances other than as provided in Sections 12.2 - Landlord’s Right to
Terminate and 12.3 - Tenant’s Right to Terminate.

 

13.          CONDEMNATION.

 

13.1        Definitions.

 

(a)           “Award” shall mean all compensation, sums, or anything of value
awarded, paid or received on a total or partial Condemnation.

 

(b)           “Condemnation” shall mean (i) a permanent taking (or a temporary
taking for a period extending beyond the end of the Term) pursuant to the
exercise of the power of condemnation or eminent domain by any public or
quasi-public authority, private corporation or individual having such power
(“Condemnor”), whether by legal proceedings or otherwise, or (ii) a voluntary
sale or transfer by Landlord to any such authority, either under threat of
condemnation or while legal proceedings for condemnation are pending.

 

(c)           “Date of Condemnation” shall mean the earlier of the date that
title to the property taken is vested in the Condemnor or the date the Condemnor
has the right to possession of the property being condemned.

 

13.2        Effect on Lease.

 

(a)           If the Premises are totally taken by Condemnation, this Lease
shall terminate as of the Date of Condemnation.  If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if the portion of the Premises remaining after the Condemnation
will be unsuitable for Tenant’s continued use, then upon notice to Landlord
within thirty (30) days after Landlord notifies Tenant of the Condemnation,
Tenant may terminate this Lease effective as of the Date of Condemnation.

 

(b)           If fifteen percent (15%) or more of the Project or of the
parcel(s) of land on which the Building is situated or of the Parking Facility
or of the floor area in the Building is taken by Condemnation, or if as a result
of any Condemnation the Building is no longer reasonably suitable for use as an
office building, whether or not any portion of the Premises is taken, Landlord
may elect to terminate this Lease, effective as of the Date of Condemnation, by
notice to Tenant within thirty (30) days after the Date of Condemnation.

 

(c)           If all or a portion of the Premises is temporarily taken by a
Condemnor for a period greater than twelve (12) consecutive months, then Tenant
shall have the right to terminate this Lease by written notice to Landlord
within twenty (20) days following the expiration of such twelve (12) consecutive
month period; and for any other temporary taking, not extending beyond the end
of the Term, this Lease shall remain in full force and effect.

 

13.3        Restoration.  If this Lease is not terminated as provided in
Section 13.2 - Effect on Lease, Landlord, at its expense, shall diligently
proceed to repair and restore the Premises to substantially its former condition
(to the extent permitted by then applicable Laws) and/or repair

 

26

--------------------------------------------------------------------------------


 

and restore the Building to an architecturally complete office building;
provided, however, that Landlord’s obligations to so repair and restore shall be
limited to the amount of any Award received by Landlord and not required to be
paid to any Mortgagee (as defined in Section 20.2 below).  In no event shall
Landlord have any obligation to repair or replace any improvements in the
Premises beyond the amount of any Award received by Landlord for such repair or
to repair or replace any of Tenant’s personal property, Trade Fixtures, or
Alterations.

 

13.4        Abatement and Reduction of Rent.  If any portion of the Premises is
taken in a Condemnation or is rendered permanently untenantable by repairs
necessitated by the Condemnation, and this Lease is not terminated, the Base
Rent and Additional Rent payable under this Lease shall be proportionally
reduced as of the Date of Condemnation based upon the percentage of rentable
square feet in the Premises so taken or rendered permanently untenantable.  In
addition, if this Lease remains in effect following a Condemnation and Landlord
proceeds to repair and restore the Premises, the Base Rent and Additional Rent
payable under this Lease shall be abated during the period of such repair or
restoration to the extent such repairs prevent Tenant’s use of the Premises.

 

13.5        Awards.  Any Award made shall be paid to Landlord, and Tenant hereby
assigns to Landlord, and waives all interest in or claim to, any such Award,
including any claim for the value of the unexpired Term; provided, however, that
Tenant shall be entitled to receive, or to prosecute a separate claim for, an
Award for a temporary taking of the Premises or a portion thereof by a Condemnor
where this Lease is not terminated (to the extent such Award relates to the
unexpired Term), or an Award or portion thereof separately designated for
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations,
provided that in no event will any Award to Tenant reduce any Award to which
Landlord would otherwise be entitled.

 

13.6        Waiver.  Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Law allowing either party to petition for a termination of
this Lease upon a partial taking of the Premises and/or the Project.

 

14.          ASSIGNMENT AND SUBLETTING.

 

14.1        Landlord’s Consent Required.  Tenant shall not assign this Lease or
any interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Section 14)
shall not be unreasonably withheld.  If Tenant is a business entity, any direct
or indirect transfer of fifty percent (50%) or more of the ownership interest of
the entity (whether in a single transaction or in the aggregate through more
than one transaction), including a merger or consolidation, shall be deemed a
Transfer.  Notwithstanding any provision in this Lease to the contrary, Tenant
shall not mortgage, pledge, hypothecate or otherwise encumber this Lease or all
or any part of Tenant’s interest under this Lease.  Any assignee, subtenant,
user or other transferee under any proposed Transfer is herein called a
“Proposed Transferee”.  Any assignee, subtenant, user or other transferee is
herein called a “Transferee”.

 

27

--------------------------------------------------------------------------------


 

14.2        Reasonable Consent.

 

(a)           At least sixty (60) days prior to any proposed Transfer, Tenant
shall submit in writing to Landlord (i) the name and legal composition of the
Proposed Transferee; (ii) the nature of the business proposed to be carried on
in the Premises; (iii) a current balance sheet, and income and cash flow
statements for the last two years and such other reasonable financial and other
information concerning the Proposed Transferee as Landlord may request; and
(iv) a copy of the proposed assignment, sublease or other agreement governing
the proposed Transfer in final form.  Within fifteen (15) Business Days after
Landlord receives all such information it shall notify Tenant whether it
approves or disapproves such Transfer or if it elects to proceed under Section
14.7 - Landlord’s Right to Space.

 

(b)           Tenant acknowledges and agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold consent where (i) the Proposed
Transferee does not intend itself to occupy the entire portion of the Premises
assigned or sublet, (ii) Landlord reasonably disapproves of the Proposed
Transferee’s business operating ability or history, reputation or
creditworthiness or the character of the business to be conducted by the
Proposed Transferee at the Premises, (iii) the Proposed Transferee is a
governmental agency or unit or an existing tenant or an affiliate of an existing
tenant in the Project, (iv) the proposed Transfer would violate any “exclusive”
rights of any tenants in the Project, (v) Landlord or Landlord’s agent has shown
space in the Project to the Proposed Transferee or responded to any inquiries
from the Proposed Transferee or the Proposed Transferee’s agent concerning
availability of space in the Project, at any time within the preceding nine
months, (vi) a proposed Transfer would violate any Encumbrance, (vii) any
Mortgagee objects to the proposed Transfer, (viii)  the proposed agreement
governing the Transfer purports to expand the Tenant’s rights under the Lease,
or modify or constrain any of Landlord’s rights under the Lease, or
(ix) Landlord otherwise determines that the proposed Transfer would have the
effect of decreasing the value of the Project or increasing the expenses
associated with operating, maintaining and repairing the Project.  In no event
may Tenant publicly offer or advertise all or any portion of the Premises for
assignment or sublease at a rental less than that then sought by Landlord for a
direct lease (non-sublease) of comparable space in the Project.

 

14.3        Excess Consideration.  If Landlord consents to a Transfer, Tenant
shall pay to Landlord, as Additional Rent, within ten (10) days after receipt by
Tenant, fifty percent (50%) of all “Transfer Consideration”, which shall mean
any consideration paid or payable by the Transferee for the Transfer.  In the
case of a sublease, Transfer Consideration includes any “key money” paid as a
bonus or other compensation tendered for the transfer of this leasehold estate
or other non-rent consideration payable in connection with the sublease, plus
the excess of the rent payable by the subtenant over the amount of Base Rent and
Additional Rent payable hereunder applicable to the subleased space, less the
direct, out-of-pocket expenses and costs for necessary Alterations and brokerage
commission costs paid by Tenant to procure the subtenant.  Any such costs for
Alterations and brokerage commissions shall be amortized on a straight basis
over the term of the sublease.  In the case of an assignment (including any
Transfer resulting from a change in ownership, merger or consolidation),
Transfer Consideration includes the value of the Lease and any other
consideration paid or payable by the Transferee for the assignment of the Lease.

 

28

--------------------------------------------------------------------------------


 

14.4        No Release Of Tenant.  No consent by Landlord to any Transfer shall
relieve Tenant of any obligation to be performed by Tenant under this Lease,
whether occurring before or after such consent, assignment, subletting or other
Transfer.  Each Transferee shall be jointly and severally liable with Tenant
(and Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the amount set forth in
the sublease) and for the performance of all other terms and provisions of this
Lease.  The consent by Landlord to any Transfer shall not relieve Tenant or any
such Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee.  The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer.

 

14.5        Expenses and Attorneys’ Fees.  Tenant shall pay to Landlord on
demand all costs and expenses (including reasonable attorneys’ fees) incurred by
Landlord in connection with reviewing or consenting to any proposed Transfer
(including any request for consent to, or any waiver of Landlord’s rights in
connection with, any security interest in any of Tenant’s property at the
Premises).

 

14.6        Effectiveness of Transfer.  Prior to the date on which any Transfer
(whether or not requiring Landlord’s consent) becomes effective, Tenant shall
deliver to Landlord a counterpart of the fully executed Transfer document and
Landlord’s standard form of Consent to Assignment or Consent to Sublease
executed by Tenant and the Transferee in which each of Tenant and the Transferee
confirms its obligations pursuant to this Lease.  Failure or refusal of a
Transferee to execute any such instrument shall not release or discharge the
Transferee from liability as provided herein.  The voluntary, involuntary or
other surrender of this Lease by Tenant, or a mutual cancellation by Landlord
and Tenant, shall not work a merger, and any such surrender or cancellation
shall, at the option of Landlord, either terminate all or any existing subleases
or operate as an assignment to Landlord of any or all of such subleases.

 

14.7        Landlord’s Right to Space.  Notwithstanding any of the above
provisions of this Section to the contrary, if Tenant notifies Landlord that it
desires to enter into a Transfer, Landlord, in lieu of consenting to such
Transfer, may elect (a) in the case of an assignment or a sublease of the entire
Premises, to terminate this Lease, or (b) in the case of a sublease of less than
the entire Premises, to terminate this Lease as it relates to the space proposed
to be subleased by Tenant.  In such event, this Lease will terminate (or the
space proposed to be subleased will be removed from the Premises subject to this
Lease and the Base Rent and Tenant’s Share under this Lease shall be
proportionately reduced) on the earlier of (x) ninety (90) days after the date
of Landlord’s notice to Tenant making the election set forth in this
Section 14.7, or (y) the date the Transfer was proposed to be effective, if such
date is specified in Tenant’s notice to Landlord regarding the proposed
Transfer, and Landlord may lease such space to any party, including the
prospective Transferee identified by Tenant.  Notwithstanding the provisions of
this Section 14.7 to the contrary, if (i) Tenant proposes to sublease a portion
of the Premises, and (ii) Landlord elects to terminate this Lease with respect
to the space Tenant proposes to sublease, then Tenant shall have the right to
rescind (a “Rescission”) any such termination by Landlord only with respect to
any sublease which cumulatively, whether through one (1) or more subleases, does
not result in Tenant subleasing, in the aggregate, more than seventy-five
percent (75%) of the rentable area in the Premises.  Any Rescission shall be
effective, if at all, only by Tenant giving Landlord written notice (“Tenant’s

 

29

--------------------------------------------------------------------------------


 

Rescission Notice”) within five (5) Business Days following Landlord’s written
notice of termination pursuant to the provisions of this Section 14.7.  Upon
Tenant giving Tenant’s Rescission Notice, (iii) this Lease shall remain in full
force and effect in accordance with the provisions contained herein, and
(iv) Tenant shall be deemed to have withdrawn the request for consent to a
sublease, and the proposed sublease which was the basis for Landlord’s
termination under the provisions of this Section 14.7 shall be void, and of no
force and effect.  Tenant shall not have the right to rescind Landlord’s
termination of a sublease which cumulatively would result in Tenant subleasing
more than seventy-five percent (75%) of the rentable area in the Premises.

 

14.8        Assignment of Sublease Rents.  Tenant hereby absolutely and
irrevocably assigns to Landlord any and all rights to receive rent and other
consideration from any sublease and agrees that Landlord, as assignee or as
attorney-in-fact for Tenant for purposes hereof, or a receiver for Tenant
appointed on Landlord’s application may (but shall not be obligated to) collect
such rents and other consideration and apply the same toward Tenant’s
obligations to Landlord under this Lease; provided, however, that Landlord
grants to Tenant at all times prior to occurrence of any breach or default by
Tenant a revocable license to collect such rents (which license shall
automatically and without notice be and be deemed to have been revoked and
terminated immediately upon any Event of Default).

 

14.9        Permitted Transfers.  Notwithstanding any provision contained in the
Section 14 to the contrary, Tenant shall have the right, without the consent of
Landlord, upon ten (10) days prior written notice to Landlord, to Transfer this
Lease to any of the following entities (each a “Permitted Transferee” , a
Transfer to a Permitted Transferee being a “Permitted Transfer” ), so long as
the Permitted Transferee has a tangible net worth sufficient to fulfill the
obligations of the original Tenant under this Lease being assumed by the
Permitted Transferee and no less than the tangible net worth of Tenant
immediately prior to such Transfer, and so long as such Transfer is not
objectionable to Landlord under any of Subsections 14.2(b)(iii), (iv), (vi),
(viii) or (ix) of this Lease: (i)  a successor corporation related to Tenant by
merger, consolidation, or non-bankruptcy reorganization, (ii) a purchaser of at
least ninety percent (90%) of Tenant’s assets as an ongoing concern, or (iii) an
“Affiliate” of Tenant.  The provisions of Sections 14.3 and 14.7 shall not apply
with respect to a Permitted Transfer, but any Permitted Transfer pursuant to the
provisions of this Section 14.9 shall be subject to all of the other provisions
of this Lease.  Tenant shall remain liable under this Lease after any such
transfer.  For the purposes of this Article 14, the term “Affiliate”  of Tenant
shall mean and refer to any entity controlling, controlled by or under common
control with Tenant or Tenant’s parent or subsidiary, as the case may be. 
“Control”  as used herein shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
controlled entity; and the ownership, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty percent (50%) of the voting
interest in any entity.  Notwithstanding Tenant’s right to make a Permitted
Transfer pursuant to the provisions of this Section 14.9, Tenant may not,
through use of its rights under this Article 14 in two or more transactions
(whether separate transactions or steps or phases of a single transaction), at
one time or over time, whether by first assigning this Lease to a subsidiary and
then merging the subsidiary into another entity or selling the stock of the
subsidiary or by other means, assign or sublease the Premises, or transfer
control of Tenant, to any person or entity which is not a subsidiary, affiliate
or controlling corporation of the original Tenant, as then constituted, existing
prior to the commencement of such transactions, without first obtaining

 

30

--------------------------------------------------------------------------------


 

Landlord’s prior written consent and complying with all other applicable
provisions of this Article 14.

 

15.          DEFAULT AND REMEDIES.

 

15.1        Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:

 

(a)           Tenant fails to make any payment of Rent when due, or any amount
required to replenish the Security Deposit as provided in Section 4 above, if
payment in full is not received by Landlord within three (3) days after written
notice that it is due.  If Landlord accepts any past due Rent, such acceptance
shall not be a waiver of any other prior breach by Tenant under this Lease,
other than the failure of Tenant to pay the particular past due Rent which
Landlord has accepted.

 

(b)           Tenant abandons the Premises.

 

(c)           Tenant fails timely to deliver any subordination document,
estoppel certificate or financial statement requested by Landlord within the
applicable time period specified in Sections 20 - Encumbrances - and 21 -
Estoppel Certificates and Financial Statements - below.

 

(d)           Tenant violates the restrictions on Transfer set forth in
Section 14 - Assignment and Subletting.

 

(e)           Tenant ceases doing business as a going concern; makes an
assignment for the benefit of creditors; is adjudicated an insolvent, files a
petition (or files an answer admitting the material allegations of a petition)
seeking relief under any state or federal bankruptcy or other statute, law or
regulation affecting creditors’ rights; all or substantially all of Tenant’s
assets are subject to judicial seizure or attachment and are not released within
30 days, or Tenant consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for Tenant or for all or any substantial part of Tenant’s
assets.

 

(f)            Tenant fails, within ninety (90) days after the commencement of
any proceedings against Tenant seeking relief under any state or federal
bankruptcy or other statute, law or regulation affecting creditors’ rights, to
have such proceedings dismissed, or Tenant fails, within ninety (90) days after
an appointment, without Tenant’s consent or acquiescence, of any trustee,
receiver or liquidator for Tenant or for all or any substantial part of Tenant’s
assets, to have such appointment vacated.

 

(g)           Tenant fails to perform or comply with any provision of this Lease
other than those described in (a) through (f) above, and does not fully cure
such failure within fifteen (15) days after notice to Tenant or, if such failure
cannot be cured within such fifteen (15)-day period, Tenant fails within such
fifteen (15)-day period to commence, and thereafter diligently proceed with, all
actions reasonably necessary to cure such failure as soon as reasonably possible
but in all events within ninety (90) days of such notice; provided, however,
that if Landlord in Landlord’s reasonable judgment determines that such failure
cannot or will not be cured by Tenant

 

31

--------------------------------------------------------------------------------


 

within such ninety (90) days, then such failure shall constitute an Event of
Default immediately upon such notice to Tenant.

 

15.2        Remedies.  Upon the occurrence of an Event of Default, Landlord
shall have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other remedies now or hereafter
allowed by law:

 

(a)           Landlord may terminate Tenant’s right to possession of the
Premises at any time by written notice to Tenant.  Tenant expressly acknowledges
that in the absence of such written notice from Landlord, no other act of
Landlord, including re-entry into the Premises, efforts to relet the Premises,
reletting of the Premises for Tenant’s account, storage of Tenant’s personal
property and Trade Fixtures, acceptance of keys to the Premises from Tenant or
exercise of any other rights and remedies under this Section, shall constitute
an acceptance of Tenant’s surrender of the Premises or constitute a termination
of this Lease or of Tenant’s right to possession of the Premises.  Upon such
termination in writing of Tenant’s right to possession of the Premises, as
herein provided, this Lease shall terminate and Landlord shall be entitled to
recover damages from Tenant as provided in California Civil Code Section 1951.2
and any other applicable existing or future Law providing for recovery of
damages for such breach, including the worth at the time of award of the amount
by which the rent which would be payable by Tenant hereunder for the remainder
of the Term after the date of the award of damages, including Additional Rent as
reasonably estimated by Landlord, exceeds the amount of such rental loss as
Tenant proves could have been reasonably avoided, discounted at the discount
rate published by the Federal Reserve Bank of San Francisco for member banks at
the time of the award plus one percent (1%).

 

(b)           Landlord shall have the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).

 

(c)           Landlord may cure the Event of Default at Tenant’s expense.  If
Landlord pays any sum or incurs any expense in curing the Event of Default,
Tenant shall reimburse Landlord upon demand for the amount of such payment or
expense with interest at the Interest Rate from the date the sum is paid or the
expense is incurred until Landlord is reimbursed by Tenant.

 

(d)           Landlord may remove all Tenant’s property from the Premises, and
such property may be stored by Landlord in a public warehouse or elsewhere at
the sole cost and for the account of Tenant.  If Landlord does not elect to
store any or all of Tenant’s property left in the Premises, Landlord may
consider such property to be abandoned by Tenant, and Landlord may thereupon
dispose of such property in any manner deemed appropriate by Landlord.  Any
proceeds realized by Landlord on the disposal of any such property shall be
applied first to offset all expenses of storage and sale, then credited against
Tenant’s outstanding obligations to Landlord under this Lease, and any balance
remaining after satisfaction of all obligations of Tenant under this Lease shall
be delivered to Tenant.

 

32

--------------------------------------------------------------------------------


 

16.          LATE CHARGE AND INTEREST.

 

16.1        Late Charge.  If any payment of Rent is not received by Landlord
when due, Tenant shall pay to Landlord on demand as a late charge an additional
amount equal to four percent (4%) of the overdue payment.  A late charge shall
not be imposed more than once on any particular installment not paid when due,
but imposition of a late charge on any payment not made when due does not
eliminate or supersede late charges imposed on other (prior) payments not made
when due or preclude imposition of a late charge on other installments or
payments not made when due.

 

16.2        Interest.  In addition to the late charges referred to above, which
are intended to defray Landlord’s costs resulting from late payments, any
payment from Tenant to Landlord not paid when due shall at Landlord’s option
bear interest from the date due until paid to Landlord by Tenant at the rate of
fifteen percent (15%) per annum or the maximum lawful rate that Landlord may
charge to Tenant under applicable laws, whichever is less (the “Interest
Rate”).  Acceptance of any late charge and/or interest shall not constitute a
waiver of Tenant’s default with respect to the overdue sum or prevent Landlord
from exercising any of its other rights and remedies under this Lease.

 

17.          WAIVER.  No provisions of this Lease shall be deemed waived by
either party unless such waiver is in a writing signed by the waiving party. 
The waiver by either party of any breach of any provision of this Lease shall
not be deemed a waiver of such provision or of any subsequent breach of the same
or any other provision of this Lease.  No delay or omission in the exercise of
any right or remedy of either party upon any default by the other party shall
impair such right or remedy or be construed as a waiver.  Landlord’s acceptance
of any payments of rent due under this Lease shall not be deemed a waiver of any
default by Tenant under this Lease (including Tenant’s recurrent failure to
timely pay rent) other than Tenant’s nonpayment of the accepted sums, and no
endorsement or statement on any check or on any letter accompanying any check or
payment shall be deemed an accord and satisfaction.  The consent to or approval
by either party of any act by the other party requiring the first party’s
consent or approval shall not be deemed to waive or render unnecessary the
consenting or approving party’s consent to or approval of any subsequent act by
the other party.

 

18.          ENTRY, INSPECTION AND CLOSURE.  Except when requested by Tenant, in
the event of an emergency and for recurring services supplied by Landlord where
Landlord is not required to give any notice and may enter the Premises at any
reasonable time, then upon one (1) Business Day’s prior notice to Tenant,
Landlord and its authorized representatives may enter the Premises at all
reasonable times to:  (a) determine whether the Premises are in good condition,
(b) determine whether Tenant is complying with its obligations under this Lease,
(c) perform any maintenance or repair of the Premises or the Building that
Landlord has the right or obligation to perform, (d) install or repair
improvements for other tenants where access to the Premises is required for such
installation or repair, (e) serve, post or keep posted any notices required or
allowed under the provisions of this Lease, (f) show the Premises to prospective
brokers, agents, buyers, transferees, Mortgagees or tenants, or (g) do any other
act or thing necessary for the safety or preservation of the Premises or the
Building.  When reasonably necessary Landlord may temporarily close entrances,
doors, corridors, elevators or other facilities in the Building without
liability to Tenant by reason of such closure.  Landlord shall use commercially
reasonable efforts to conduct its activities under this Section in a manner that
will minimize inconvenience to Tenant

 

33

--------------------------------------------------------------------------------


 

without incurring additional expense to Landlord.  In no event shall Tenant be
entitled to an abatement of rent on account of any entry by Landlord, and
Landlord shall not be liable in any manner for any inconvenience, loss of
business or other damage to Tenant or other persons arising out of Landlord’s
entry on the Premises in accordance with this Section.  No action by Landlord
pursuant to this paragraph shall constitute an eviction of Tenant, constructive
or otherwise, entitle Tenant to an abatement of rent or to terminate this Lease
or otherwise release Tenant from any of Tenant’s obligations under this Lease.

 

19.          SURRENDER AND HOLDING OVER.

 

19.1        Surrender.  Upon the expiration or termination of this Lease, Tenant
shall surrender the Premises and all Landlord Improvements, Tenant Improvements
and Alterations to Landlord broom-clean and in their original condition, except
for reasonable wear and tear, damage from casualty or condemnation and any
changes resulting from approved Alterations; provided, however, that prior to
the expiration or termination of this Lease Tenant shall, at Landlord’s request,
remove all telephone and other cabling installed in the Building by Tenant
(which expressly excludes any wiring and cabling servicing the Premises as of
the date of this Lease) and, subject to the terms and conditions of Exhibit B,
remove from the Premises all Tenant’s personal property and any Trade Fixtures
and all Alterations that Landlord has elected to require Tenant to remove as
provided in Section 6.1 - Tenant Improvements & Alterations, and repair any
damage caused by such removal.  If such removal is not completed before the
expiration or termination of the Term, Landlord shall have the right (but no
obligation) to remove the same, and Tenant shall pay Landlord on demand for all
costs of removal and storage thereof and for the rental value of the Premises
for the period from the end of the Term through the end of the time reasonably
required for such removal.  Landlord shall also have the right to retain or
dispose of all or any portion of such property if Tenant does not pay all such
costs and retrieve the property within ten (10) days after notice from Landlord
(in which event title to all such property described in Landlord’s notice shall
be transferred to and vest in Landlord).  Tenant waives all Claims against
Landlord for any damage or loss to Tenant resulting from Landlord’s removal,
storage, retention, or disposition of any such property.  Upon expiration or
termination of this Lease or of Tenant’s possession, whichever is earliest,
Tenant shall surrender all keys to the Premises or any other part of the
Building and shall deliver to Landlord all keys for or make known to Landlord
the combination of locks on all safes, cabinets and vaults that may be located
in the Premises.  Tenant’s obligations under this Section shall survive the
expiration or termination of this Lease.

 

19.2        Holding Over.  If Tenant (directly or through any Transferee or
other successor-in-interest of Tenant) remains in possession of the Premises
after the expiration or termination of this Lease, Tenant’s continued possession
shall be on the basis of a tenancy at the sufferance of Landlord.  No act or
omission by Landlord, other than its specific written consent, shall constitute
permission for Tenant to continue in possession of the Premises, and if such
consent is given or declared to have been given by a court judgment, Landlord
may terminate Tenant’s holdover tenancy at any time upon seven (7) days written
notice.  In such event, Tenant shall continue to comply with or perform all the
terms and obligations of Tenant under this Lease, except that the monthly Base
Rent during Tenant’s holding over shall be (a) during the first sixty (60) days
of such holding over, one hundred fifty percent (150%) of the Base Rent payable
in the last full month prior to the termination hereof, and (b) commencing as of
the sixty-first (61st) day of such holding over, two hundred percent (200%) of
the Base Rent payable in the last full month prior

 

34

--------------------------------------------------------------------------------


 

to the termination hereof.  Acceptance by Landlord of rent after such
termination shall not constitute a renewal or extension of this Lease; and
nothing contained in this provision shall be deemed to waive Landlord’s right of
re-entry or any other right hereunder or at law.  Tenant shall indemnify, defend
and hold Landlord harmless from and against all Claims arising or resulting
directly or indirectly from Tenant’s failure to timely surrender the Premises,
including (i) any rent payable by or any loss, cost, or damages claimed by any
prospective tenant of the Premises, and (ii) Landlord’s damages as a result of
such prospective tenant rescinding or refusing to enter into the prospective
lease of the Premises by reason of such failure to timely surrender the
Premises.

 

20.          ENCUMBRANCES.

 

20.1        Subordination.  This Lease is expressly made subject and subordinate
to any mortgage, deed of trust, ground lease, underlying lease or like
encumbrance affecting any part of the Project or any interest of Landlord
therein which is now existing or hereafter executed or recorded (“Encumbrance”);
provided, however, that such subordination shall only be effective, as to future
Encumbrances, if the holder of the Encumbrance agrees in writing that this Lease
shall survive the termination of the Encumbrance by lapse of time, foreclosure
or otherwise so long as Tenant is not in default under this Lease.  Provided the
conditions of the preceding sentence are satisfied, Tenant shall execute and
deliver to Landlord, within ten (10) days after written request therefor by
Landlord and in a form reasonably requested by Landlord, and the holder of any
Encumbrance, any additional documents evidencing the subordination of this Lease
with respect to any such Encumbrance and the nondisturbance agreement of the
holder of any such Encumbrance, which documents may include customary
commercially reasonable terms, such as the agreement of Tenant to provide such
holder notice and opportunity to cure any Landlord default under the Lease
(including the opportunity to take possession of the Building as provided in the
Encumbrance).  If the interest of Landlord in the Building is transferred
pursuant to or in lieu of proceedings for enforcement of any Encumbrance
(including, without limitation, any judicial foreclosure or foreclosure by a
power of sale in a deed of trust), Tenant shall, at the request of the new
owner, immediately attorn to, and become the tenant of, the new owner, and this
Lease shall continue in full force and effect as a direct lease between the
transferee and Tenant on the terms and conditions set forth in this Lease and,
at such new owner’s request, shall execute a new lease confirming the lease
terms of this Lease.  In furtherance of the foregoing, any such successor to the
Landlord shall not be liable for any offsets, defenses, claims, counterclaims,
liabilities or obligations of the “landlord” under the Lease accruing prior to
the date that such new owner exercises its rights pursuant to the preceding
sentence.

 

20.2        Mortgagee Protection.  Tenant agrees to give any holder of any
Encumbrance covering any part of the Project (“Mortgagee”), by registered mail,
a copy of any notice of default served upon Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of notice of assignment
of rents and leases, or otherwise) of the address of such Mortgagee.  If
Landlord shall have failed to cure such default within thirty (30) days from the
effective date of such notice of default, then the Mortgagee shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
to cure such default (including the time necessary to foreclose or otherwise
terminate its Encumbrance, if necessary to effect such cure), and this Lease
shall not be terminated so long as such remedies are being diligently pursued.

 

35

--------------------------------------------------------------------------------


 

21.          ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

 

21.1        Estoppel Certificates.  If Tenant fails to deliver such certificate
within ten (10) days after Landlord’s first written request therefor, Landlord
may send a second request therefor which request shall include the following
statement (which statement shall be in all caps, bolded, in sixteen (16) point
font and in a conspicuous position on the request):  “TENANT MUST DELIVER THE
REQUESTED ESTOPPEL CERTIFICATE WITHIN TEN (10) DAYS OF THIS REQUEST.  A
CONTINUED FAILURE TO TIMELY DELIVER THE REQUESTED ESTOPPEL CERTIFICATE
MAY CONSTITUTE AN EVENT OF DEFAULT UNDER THE LEASE.”  If Tenant thereafter fails
to deliver such certificate within ten (10) days after Landlord’s second written
request therefor, Landlord may send a third request therefor which request shall
include the following statement (which statement shall be in all caps, bolded,
in sixteen (16) point font and in a conspicuous position on the request): 
“TENANT MUST DELIVER THE REQUESTED ESTOPPEL CERTIFICATE WITHIN TEN (10) DAYS OF
THIS REQUEST.  IF TENANT FAILS TO DELIVER THE REQUESTED ESTOPPEL CERTIFICATE
WITHIN TEN (10) DAYS OF THIS REQUEST, SUCH FAILURE WILL CONSTITUTE AN EVENT OF
DEFAULT UNDER THE LEASE.”  If Tenant thereafter fails to deliver such
certificate within ten (10) days after Landlord’s third written request
therefor, Tenant shall be liable to Landlord for any damages incurred by
Landlord including any profits or other benefits from any sale or financing of
the Properties or any interest therein which are lost, diminished or impaired,
or made unavailable as a result, directly or indirectly, of Tenant’s failure or
refusal to timely execute or deliver such estoppel certificate.

 

21.2        Financial Statements. Within ten (10) Business Days after written
request therefor, but not more than once a year, Tenant shall deliver to
Landlord a copy of the financial statements (including at least a year end
balance sheet, a statement of profit and loss, and a statement of cash flows) of
Tenant (and of each guarantor of Tenant’s obligations under this Lease) for each
of the three most recently completed years, prepared in accordance with
generally accepted accounting principles (and, if such is Tenant’s normal
practice, audited by an independent certified public accountant), all then
available subsequent interim statements, and such other financial information as
may reasonably be requested by Landlord or required by any Mortgagee. 
Notwithstanding the foregoing, so long as Tenant is a publicly traded company on
an “over-the-counter” market or any recognized national securities exchange, the
foregoing obligation to deliver financial information to Landlord shall not
apply so long as Tenant’s current public annual report (in compliance with
applicable securities laws) for such applicable year is available to Landlord in
the public domain.

 

22.          NOTICES.  Any notice, demand, request, consent or approval that
either party desires or is required to give to the other party under this Lease
shall be in writing and shall be served personally, delivered by messenger or
courier service, or sent by U.S. certified mail, return receipt requested,
postage prepaid, addressed to the other party at the party’s address for notices
set forth in the Basic Lease Information.  Any notice required pursuant to any
Laws may be incorporated into, given concurrently with or given separately from
any notice required under this Lease.  Notices shall be deemed to have been
given and be effective on the earlier of (a) receipt (or refusal of delivery or
receipt); or (b) one (1) day after acceptance by the independent service for
delivery, if sent by independent messenger or courier service, or three (3) days
after mailing if sent by mail in accordance with this Section.  Either party may
change its address for notices hereunder,

 

36

--------------------------------------------------------------------------------


 

effective fifteen (15) days after notice to the other party complying with this
Section.  If Tenant sublets the Premises, notices from Landlord shall be
effective on the subtenant when given to Tenant pursuant to this Section.

 

23.          ATTORNEYS’ FEES.  In the event of any dispute between Landlord and
Tenant in any way related to this Lease, and whether involving contract and/or
tort claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, “Fees”).  The “prevailing party”
shall be determined based upon an assessment of which party’s major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment.  The Fees shall be deemed an “actual pecuniary loss” within the
meaning of Bankruptcy Code Section 365(b)(1)(B), and notwithstanding the
foregoing, all Fees incurred by either party in any bankruptcy case filed by or
against the other party, from and after the order for relief until this Lease is
rejected or assumed in such bankruptcy case, will be “obligations of the debtor”
as that phrase is used in Bankruptcy Code Section 365(d)(3).

 

24.          QUIET POSSESSION.  Subject to Tenant’s full and timely performance
of all of Tenant’s obligations under this Lease and subject to the terms of this
Lease, including Section 20 - Encumbrances, Tenant shall have the quiet
possession of the Premises throughout the Term as against any persons or
entities lawfully claiming by, through or under Landlord.  Notwithstanding the
foregoing, Landlord shall use commercially reasonable efforts to end or minimize
unreasonable interference or disturbance by other tenants or third persons after
Tenant has requested Landlord to do so in writing.  “Commercially reasonable
efforts” of Landlord shall not include payment of money, commencing or
participating in any litigation or other similar proceeding or incurring
liability.

 

25.          SECURITY MEASURES.  Landlord may, but shall be under no obligation
to, implement security measures for the Building, such as the registration or
search of all persons entering or leaving the Building, requiring identification
for access to the Building, evacuation of the Building for cause, suspected
cause, or for drill purposes, the issuance of magnetic pass cards or keys for
Building or elevator access and other actions that Landlord deems necessary or
appropriate to prevent any threat of property loss or damage, bodily injury or
business interruption; provided, however, that such measures shall be
implemented in a way as not to materially inconvenience tenants of the Building
unreasonably.  If Landlord uses an access card system, Landlord may require
Tenant to pay Landlord a deposit for each after-hours Building access card
issued to Tenant, in the amount specified in the Basic Lease Information. 
Tenant shall be responsible for any loss, theft or breakage of any such cards,
which must be returned by Tenant to Landlord upon expiration or earlier
termination of the Lease.  Landlord may retain the deposit for any card not so
returned.  Landlord shall at all times have the right to change, alter or reduce
any such security services or measures.  Tenant shall cooperate and comply with,
and cause Tenant’s

 

37

--------------------------------------------------------------------------------


 

Representatives and Visitors to cooperate and comply with, such security
measures.  Landlord, its agents and employees shall have no liability to Tenant
or its Representatives or Visitors for the implementation or exercise of, or the
failure to implement or exercise, any such security measures or for any
resulting disturbance of Tenant’s use or enjoyment of the Premises.

 

26.          FORCE MAJEURE.  If Landlord is delayed, interrupted or prevented
from performing any of its obligations under this Lease, including its
obligations under the Construction Rider (if any), and such delay, interruption
or prevention is due to fire, act of God, governmental act or failure to act,
terrorist act, labor dispute, unavailability of labor or materials or any other
cause outside the reasonable control of Landlord, then the time for performance
of the affected obligations of Landlord shall be extended for a period
equivalent to the period of such delay, interruption or prevention.

 

27.          RULES AND REGULATIONS.  Tenant shall be bound by and shall comply
with the rules and regulations attached to and made a part of this Lease as
Exhibit C to the extent those rules and regulations are not in conflict with the
terms of this Lease, as well as any reasonable rules and regulations hereafter
adopted by Landlord for all tenants of the Building, upon notice to Tenant
thereof (collectively, the “Building Rules”).  Landlord shall not be responsible
to Tenant or to any other person for any violation of, or failure to observe,
the Building Rules by any other tenant or other person.

 

28.          LANDLORD’S LIABILITY.  The term “Landlord,” as used in this Lease,
shall mean only the owner or owners of the Building at the time in question.  In
the event of any conveyance of title to the Building, then from and after the
date of such conveyance, the transferor Landlord shall be relieved of all
liability with respect to Landlord’s obligations to be performed under this
Lease after the date of such conveyance.  Notwithstanding any other term or
provision of this Lease, the liability of Landlord for Landlord’s breach of its
obligations under this Lease is limited solely to (a) Landlord’s interest in the
Project as the same may from time to time be encumbered, (b) any Rent prepaid by
Tenant to Landlord, (c) proceeds received by Landlord from Landlord’s all risk
insurance policy covering the Building following a fire or other casualty to the
Premises or the Building, if Landlord materially misappropriates such proceeds,
and either (i) such proceeds are not used for repair or restoration in
accordance with the provisions of Section 12 of this Lease, or (ii) this Lease
is not terminated in accordance with the provisions of Section 12 of this Lease,
(d) Awards received by Landlord from Condemnation, if Landlord materially
misappropriates such Award, and either (iii) the Award is not used for
restoration in accordance with the provisions of Section 13 of this Lease, or
(iv) this Lease is not terminated in accordance with the provisions of
Section 13 of this Lease, and (e) subject to the provisions of Sections 4 and 37
and 38 of this Lease, Tenant’s Security Deposit or letter of credit given by
Tenant to Landlord; and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligations or
actions under this Lease.

 

29.          CONSENTS AND APPROVALS.

 

29.1        Determination in Good Faith.  Wherever the consent, approval,
judgment or determination of Landlord is required or permitted under this Lease,
Landlord may exercise its

 

38

--------------------------------------------------------------------------------


 

good faith business judgment in granting or withholding such consent or approval
or in making such judgment or determination without reference to any extrinsic
standard of reasonableness, unless the specific provision contained in this
Lease providing for such consent, approval, judgment or determination specifies
that Landlord’s consent or approval is not to be unreasonably withheld, or that
such judgment or determination is to be reasonable, or otherwise specifies the
standards under which Landlord may withhold its consent.  If it is determined
that Landlord failed to give its consent where it was required to do so under
this Lease, Tenant shall be entitled to injunctive relief but shall not to be
entitled to monetary damages or to terminate this Lease for such failure.

 

29.2        No Liability Imposed on Landlord.  The review and/or approval by
Landlord of any item or matter to be reviewed or approved by Landlord under the
terms of this Lease or any Exhibits or Addenda hereto shall not impose upon
Landlord any liability for the accuracy or sufficiency of any such item or
matter or the quality or suitability of such item for its intended use.  Any
such review or approval is for the sole purpose of protecting Landlord’s
interest in the Project, and no third parties, including Tenant or the
Representatives and Visitors of Tenant or any person or entity claiming by,
through or under Tenant, shall have any rights as a consequence thereof.

 

30.          WAIVER OF RIGHT TO JURY TRIAL.  To the extent permitted by
applicable Laws, Landlord and Tenant waive their respective rights to trial by
jury of any contract or tort claim, counterclaim, cross-complaint, or cause of
action in any action, proceeding, or hearing brought by either party against the
other on any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Premises, including any claim of injury or damage or the enforcement of any
remedy under any current or future law, statute, regulation, code, or ordinance.

 

31.          BROKERS.  Landlord shall pay the fee or commission of the broker or
brokers identified in the Basic Lease Information (the “Broker”) in accordance
with Landlord’s separate written agreement with the Broker, if any.  Tenant
warrants and represents to Landlord that in the negotiating or making of this
Lease neither Tenant nor anyone acting on Tenant’s behalf has dealt with any
broker or finder who might be entitled to a fee or commission for this Lease
other than the Broker.  Tenant shall indemnify and hold Landlord harmless from
any claim or claims, including costs, expenses and attorney’s fees incurred by
Landlord asserted by any other broker or finder for a fee or commission based
upon any dealings with or statements made by Tenant or Tenant’s Representatives.

 

32.          RELOCATION OF PREMISES.  For the purpose of maintaining an
economical and proper distribution of tenants acceptable to Landlord throughout
the Building, Landlord shall have the one-time right during the Term to relocate
the Premises within the Building, provided that (a) the rentable and usable area
of the new Premises is neither less than ninety percent (90%), nor more than one
hundred twenty percent (120%), of the rentable and usable area of the existing
Premises, (b) if Tenant relocates into larger Premises under the provisions of
this Section, then during the remainder of the initial Term the total Base Rent
and Additional Rent shall not increase after such relocation for comparable
dates as Tenant would otherwise pay in the existing Premises prior to such
relocation, (c) Landlord shall pay the cost of providing tenant improvements in
the new Premises, which shall be substantially comparable to those in the
existing Premises, and (d) Landlord shall pay reasonable costs (to the extent
such costs are submitted in writing to Landlord

 

39

--------------------------------------------------------------------------------


 

and approved in writing by Landlord prior to such move, which approval shall not
be unreasonably withheld, conditioned or delayed) of (i) moving Tenant’s Trade
Fixtures and personal property to the new Premises, (ii) relocating wiring and
cabling to the new Premises, and (iii) new stationery and business cards to
replace the then existing stock on hand in the Premises and which may be
required by any change in address.  Landlord shall deliver to Tenant written
notice of Landlord’s election to relocate the Premises, specifying the new
location and the amount of rent payable therefor, at least sixty (60) days prior
to the date the relocation is to be effective.

 

33.          ENTIRE AGREEMENT.  This Lease, including the Exhibits and any
Addenda attached hereto, and the documents referred to herein, if any,
constitute the entire agreement between Landlord and Tenant with respect to the
leasing of space by Tenant in the Building, and supersede all prior or
contemporaneous agreements, understandings, proposals and other representations
by or between Landlord and Tenant, whether written or oral, all of which are
merged herein.  Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Project or this Lease except as expressly set forth herein, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein.  The submission of this Lease for examination
does not constitute an option for the Premises and this Lease shall become
effective as a binding agreement only upon execution and delivery thereof by
Landlord to Tenant.

 

34.          MISCELLANEOUS.  This Lease may not be amended or modified except by
a writing signed by Landlord and Tenant.  Subject to Section 14 - Assignment and
Subletting and Section 28 - Landlord’s Liability, this Lease shall be binding on
and shall inure to the benefit of the parties and their respective successors,
assigns and legal representatives.  The determination that any provisions hereof
may be void, invalid, illegal or unenforceable shall not impair any other
provisions hereof and all such other provisions of this Lease shall remain in
full force and effect.  The unenforceability, invalidity or illegality of any
provision of this Lease under particular circumstances shall not render
unenforceable, invalid or illegal other provisions of this Lease, or the same
provisions under other circumstances.  This Lease shall be construed and
interpreted in accordance with the laws (excluding conflict of laws principles)
of the State in which the Building is located.  The provisions of this Lease
shall be construed in accordance with the fair meaning of the language used and
shall not be strictly construed against either party, even if such party drafted
the provision in question.  When required by the context of this Lease, the
singular includes the plural.  Wherever the term “including” is used in this
Lease, it shall be interpreted as meaning “including, but not limited to” the
matter or matters thereafter enumerated.  The captions contained in this Lease
are for purposes of convenience only and are not to be used to interpret or
construe this Lease.  If more than one person or entity is identified as Tenant
hereunder, the obligations of each and all of them under this Lease shall be
joint and several.  Time is of the essence with respect to this Lease, except as
to the conditions relating to the delivery of possession of the Premises to
Tenant.  Neither Landlord nor Tenant shall record this Lease.

 

35.          AUTHORITY.  If Tenant is a corporation, partnership, limited
liability company or other form of business entity, each of the persons
executing this Lease on behalf of Tenant warrants and represents that Tenant is
a duly organized and validly existing entity, that Tenant has full right and
authority to enter into this Lease and that the persons signing on behalf of
Tenant are authorized to do so and have the power to bind Tenant to this Lease. 
Tenant shall provide Landlord upon request with evidence reasonably satisfactory
to Landlord confirming the foregoing representations.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

TENANT:

 

LANDLORD:

 

 

 

DITECH NETWORKS, INC.,

 

ECI MONTAGUE LLC,

a Delaware corporation

 

a California limited liability company

 

 

 

By:

/s/ William J. Tamblyn

 

By:

Embarcadero Capital Investors LP,

 

Name:

William J. Tamblyn

 

 

a Delaware limited partnership,

 

Title:

EVP / CFO / PFO

 

 

its sole member

 

 

 

By:

/s/ Barbara Apkarian

 

 

By:

Embarcadero Capital Partners LLC,

 

Name:

Barbara Apkarian

 

 

a Delaware limited liability company,

 

Title:

VP Finance

 

 

its sole general partner

 

 

 

 

 

 

By:

Hamilton Partners LP,

 

 

 

a California limited partnership,

 

 

 

manager

 

 

 

 

 

 

By:

Hamilton Ventures Inc.,

 

 

 

a California corporation,

 

 

 

its sole general partner

 

 

 

 

 

 

By:

/s/ John Hamilton

 

 

 

John Hamilton

 

 

 

President

 

(For corporate entities, signature by TWO corporate officers is required:  one
by (x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

THE PREMISES

 

[g60671ke09i001.gif]

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

LOCATION OF MONUMENT SIGN

 

[g60671ke11i001.gif]

 

 

/s/ WT/JH

 

Initials

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

CONSTRUCTION RIDER - LANDLORD IMPROVEMENTS

 

1.                                      Landlord Improvements.  Landlord shall
with reasonable diligence through a contractor, and/or subcontractors,
designated by Landlord perform the Work List (as defined below) items in the
Premises as provided for in this Construction Rider — Landlord Improvements
(“Landlord Improvements”).  Upon request by Landlord, Tenant shall designate in
writing an individual authorized to act as Tenant’s Representative with respect
to all approvals, directions and authorizations pursuant to this Construction
Rider — Landlord Improvements.  Landlord shall have no obligation to perform any
work to prepare the Premises for use or occupancy by Tenant except as expressly
provided herein.  Landlord, at its sole cost and expense (subject to the terms
and provisions of Section 1.1 below) shall perform improvements to the Premises
in accordance with the following work list (the “Work List”) using Building
standard methods, materials and finishes and as otherwise reasonably determined
by Landlord.

 

WORK LIST

 

(a)                                 Paint the currently painted interior walls
of the Premises with Building standard paint; and,

(b)                                 Replace the existing carpeting located
within the Premises.

 

1.1.                            All other work and upgrades, subject to
Landlord’s approval, shall be at Tenant’s sole cost and expense, plus any
applicable state sales or use tax thereon, payable upon demand as Additional
Rent.  Tenant shall be responsible for any Tenant Delay (defined below) in
completion of the Landlord Improvements resulting from any such other work and
upgrades requested or performed by Tenant.

 

1.2.                            Landlord’s supervision or performance of any
work for or on behalf of Tenant shall not be deemed to be a representation by
Landlord that such work complies with applicable insurance requirements or that
the improvements constructed will be adequate for Tenant’s use.

 

1.3.                            Construction.  Landlord shall proceed with
reasonable diligence to cause the Landlord Improvements to be Substantially
Completed on or prior to the Scheduled Commencement Date.  The Landlord
Improvements shall be deemed to be “Substantially

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------


 

Completed” when they have been completed except for finishing details, minor
omissions, decorations and mechanical adjustments of the type normally found on
an architectural “punch list”.  (The definition of Substantially Completed shall
also define the terms “Substantial Completion” and “Substantially Complete.”)

 

Following Substantial Completion of the Landlord Improvements and before Tenant
takes possession of the Premises (or as soon thereafter as may be reasonably
practicable and in any event within thirty (30) days after Substantial
Completion), Landlord and Tenant shall inspect the Premises and jointly prepare
a “punch list” of agreed items of construction remaining to be completed. 
Landlord shall complete the items set forth in the punch list as soon as
reasonably possible.  Tenant shall cooperate with and accommodate Landlord and
Landlord’s contractor in completing the items on the punch list.

 

1.4.                            Delays.  Tenant shall be responsible for, and
shall pay to Landlord, any and all costs and expenses incurred by Landlord in
connection with any delay in the commencement or completion of any Landlord
Improvements and any increase in the cost of Landlord Improvements caused by
(i) any delays in obtaining any items or materials constituting part of the
Landlord Improvements requested by Tenant, (ii) the inclusion by Tenant in the
Landlord Improvements of any materials, equipment, fixtures or other items in
the nature of “long lead” items (including any items that are rare or not
readily available, and any custom fabricated items), (iv) any Changes, or
(iii) any other delay requested or caused by Tenant (collectively, “Tenant
Delays”).

 

2.                                      Delivery of Premises.  Upon Substantial
Completion of the Landlord Improvements, Landlord shall deliver possession of
the Premises to Tenant.  If Landlord has not Substantially Completed the
Landlord Improvements and tendered possession of the Premises to Tenant on or
before the Commencement Date specified in Section 2 - Term; Possession of the
Lease, or if Landlord is unable for any other reason to deliver possession of
the Premises to Tenant on or before such date, neither Landlord nor its
representatives shall be liable to Tenant for any damage resulting from the
delay in completing such construction obligations and/or delivering possession
to Tenant and the Lease shall remain in full force and effect.  If any delays in
Substantially Completing the Tenant Improvements are attributable to Tenant
Delays, then the Premises shall be deemed to have been Substantially Completed
and delivered to Tenant on the date on which Landlord could have Substantially
Completed the Premises and tendered the Premises to Tenant but for such Tenant
Delays.  If Tenant fails to perform any of Tenant’s obligations under this
Construction Rider within the time periods specified herein, Landlord may treat
such failure of performance as an Event of Default under the Lease.

 

3.                                      Ownership of Landlord Improvements.  All
Landlord Improvements, whether installed by Landlord or Tenant, shall become a
part of the Premises, shall be the property of Landlord and, subject to the
provisions of the Lease, shall be surrendered by Tenant with the Premises,
without any compensation to Tenant, at the expiration or termination of the
Lease in accordance with the provisions of the Lease.

 

 

/s/ WT/JH

 

Initials

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

CONSTRUCTION RIDER - TENANT IMPROVEMENTS

 

1.                                      Tenant Improvements.  Subject to
Section 7.1 of the Lease, Tenant has inspected the Premises, found the Premises
to be suitable for Tenant’s intended purposes, and agrees to take the Premises
in their existing “AS IS” condition.

 

Tenant shall, with reasonable diligence through a contractor selected by Tenant
(the “Contractor”) and approved by Landlord pursuant to the provisions of this
Section 1, construct and install the improvements and fixtures provided for in
this Construction Rider — Tenant Improvements (“Tenant Improvements”).  Tenant
may elect to appoint an employee of Tenant with reasonable background and
experience to act as Contractor hereunder; provided that Tenant shall inform
Landlord of any such election and provide reasonable documented evidence of such
person’s qualifications as Contractor and Landlord shall have the right to
approve such person as Contractor, which approval shall not be unreasonably
withheld.  Notwithstanding the foregoing, Tenant hereby approves of the
following Contractors: (i) J&J Air Conditioning of San Jose for HVAC; (ii) Wolf
Electric of Santa Clara for data, and (iii) RK electric of Fremont for
electrical work.  At least ten (10) days prior to the date Tenant enters into
any contract for construction of Tenant Improvements, Tenant shall submit to
Landlord for Landlord’s prior approval, the name of the general contractor, and
those subcontractors whose work affects the Building structure, the Building
systems, or the roof of the Building, and such additional information on such
contractors as Landlord may reasonably request.  Landlord shall have the
reasonable right to review and approve or disapprove each contractor and
subcontractor submitted by Tenant based upon such contractor’s or
subcontractor’s qualifications, including (a) quality of work,
(b) creditworthiness, (c) experience in general construction of tenant
improvements, and in constructing improvements similar to the Tenant
Improvements, and (d) references.  Landlord shall have the right to designate
any subcontractor whose work affects the structure of the Building, the roof,
any life safety systems, and any Building System.  The Contractor shall carry
liability, and completed operations insurance in form and commercially
reasonable amounts acceptable to Landlord (“Insurance Requirements”).  The
Contractor shall deliver Contractor’s insurance certificates to Landlord at
least five (5) days prior to commencing construction of the Tenant Improvements.

 

1.1.                            Plans.  The Tenant Improvements shall be
constructed substantially as shown on a conceptual space plan (“Space Plan”) for
the Premises to be prepared by a space planner (“Space Planner”) who is to be
retained by Tenant as the space planner for the Premises. 

 

 

/s/ WT/JH

 

Initials

 

3

--------------------------------------------------------------------------------


 

Landlord shall have the right to approve the Space Planner, which approval shall
not be unreasonably withheld.  The Space Plan shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld.  The Space Plan
which Landlord approves is herein called the “Approved Space Plan”.

 

The Space Planner will prepare and deliver to Landlord and Tenant detailed plans
and specifications consistent with the Approved Space Plan and sufficient to
permit the construction of the Tenant Improvements by the Contractor
(“Construction Documents”).  Landlord shall approve or disapprove the
Construction Documents by written notice to Tenant and the Space Planner within
five (5) Business Days after receipt, specifying any changes or modifications
Landlord desires in the Construction Documents.  Landlord shall not unreasonably
require changes or modifications or withhold its approval of the Construction
Documents; provided, however, Landlord may, in its sole and absolute discretion,
require changes or modifications or withhold its approval of the Construction
Documents if (1) the Tenant Improvements will affect the Building’s structure or
the Building Systems, (2) any element of the Tenant Improvements fails to comply
with any applicable Law, or (3) the cost of removing the Tenant Improvements at
the end of the Term would be excessive in Landlord’s reasonable estimation.  The
Space Planner will then revise the Construction Documents and resubmit them to
Tenant and to Landlord for Landlord’s approval.  Landlord shall approve or
disapprove the same within five (5) Business Days after receipt.  The revised
Construction Documents, as approved by Landlord, is hereinafter referred to as
the “Final Construction Documents”.  Tenant shall be responsible for the costs
of all Construction Documents, which may be paid for out of the “Improvement
Allowance” (as defined below).  In the event that Landlord fails to approve or
disapprove any Construction Documents that are materially consistent with the
Approved Space Plan within ten (10) Business Days following Tenant’s submission
thereof the Landlord, such failure shall be deemed Landlord’s approval of the
Construction Documents as the Final Construction Documents.  Without incurring
additional costs, Landlord shall use good faith, commercially reasonable efforts
to perform any such review of the Final Construction Documents in an efficient
and expeditious manner.  Landlord shall at the time it consents to the final
Construction Documents, inform Tenant of any portion of the Tenant Improvements
that shall be required to be removed at the expiration or earlier termination of
the Lease.  If Landlord fails to so inform Tenant which if any portion of the
Tenant Improvements shall be required to be removed at the expiration or earlier
termination of the Lease, Tenant shall not be required to remove the Tenant
Improvements at the expiration or earlier termination of the Lease; provided,
however, that notwithstanding the forgoing, in any event, regardless of whether
Landlord informs Tenant at the time of approval of the Final Construction
Documents, all cabling and wiring installed as a part of the Tenant Improvements
shall be removed by Tenant at the expiration or earlier termination in
accordance with the terms of the Lease.

 

1.2                               Governmentally-Required Changes.  Tenant
acknowledges that, pursuant to all applicable Laws and regulations (including,
without limitation, Title III of the Americans with Disabilities Act of 1990 and
the Building Code of the City of San Jose, California), the construction of the
Tenant Improvements in the Premises may result in additional
governmentally-required alterations or improvements to the Premises or the
Building.  If the proposed design and construction of the Tenant Improvements
results in any such governmentally-required alterations or improvements being
imposed as a condition to the

 

 

/s/ WT/JH

 

Initials

 

4

--------------------------------------------------------------------------------


 

issuance of applicable permits or approvals, then Tenant shall be solely
responsible for all costs and expenses relating to such additional
governmentally-required alterations and improvements provided, however, that if
the performance of such governmentally-required alterations or improvements can
be avoided by modifying the cost, design or manner of construction of the Tenant
Improvements, then Tenant may elect to modify the Tenant Improvements in
accordance with the provisions of this Tenant work letter (including, without
limitation, Section 1.5 below).  Landlord shall notify Tenant of any such
required alterations or improvements promptly after Landlord is notified of the
same.

 

1.3.                            Construction.  Following approval by Landlord
and Tenant of the Final Construction Documents, and the Contractor providing
evidence of its Insurance Requirements, Tenant shall cause the Contractor to
promptly commence and diligently proceed to cause the Tenant Improvements to be
constructed in accordance with the Final Construction Documents, and Article 6
of the Lease.  Prior to commencement of construction, Tenant shall provide
evidence satisfactory to Landlord that Tenant has obtained the insurance
required to be maintained by Tenant pursuant to this Lease.  Tenant shall
provide Landlord with at least five (5) days’ prior written notice of the date
for its commencement of construction of the Tenant Improvements, in order to
permit Landlord to post, file, and record such Notices of Nonresponsibility and
other instruments as may be necessary to protect Landlord and its property from
claims by contractors for construction costs that are to be paid by Tenant. 
Tenant will obtain, comply with and keep in effect all consents, permits and
approvals required by any governmental authorities (collectively, “Permits”)
that relate to or are necessary for the lawful construction of the Tenant
Improvements.  At the time Final Construction Documents are ready for submission
to any governmental authorities for review in connection with the Permits,
Landlord shall be notified in writing by Tenant.  Prior to applying for any of
the Permits or submitting documentation in connection therewith, Tenant shall
provide Landlord with the opportunity to review and approve any Permit
applications Tenant intends to file.  Tenant shall further provide Landlord with
any comments to any submitted plan documents made by any governmental authority
immediately upon Tenant’s receipt of same (all of which comments shall be
subject to the provisions of Section 1.4 below), and copies of all Permits
required for construction of the Tenant Improvements upon issuance.  Tenant
shall comply with all applicable Laws and with all recorded restrictions
affecting the Project.  Landlord shall have the right to suspend any
construction activity by Tenant that detracts from harmonious labor relations at
the Project.

 

1.4.                            Cost of Tenant Improvements.

 

1.4.1                     (a)                                 Landlord shall
contribute up to One Hundred Fifty Thousand Seven Hundred Sixty-Five and NO/100
Dollars ($150,765.00) (the “Improvement Allowance”) toward the cost of the
design, construction and installation of the Tenant Improvements.

 

(b)                                 Tenant shall pay the balance, if any, of the
total cost of the Tenant Improvements in excess of the Improvement Allowance
(the “Additional Cost”).

 

1.4.2.                  Disbursement of Improvement Allowance.  Tenant may apply
to Landlord for payment of the Improvement Allowance from time to time (but not
more often than once per

 

 

/s/ WT/JH

 

Initials

 

5

--------------------------------------------------------------------------------


 

month) as the Tenant Improvements are performed.  Tenant’s application for
payment shall be accompanied by documentary evidence as reasonably required by
Landlord (including, at a minimum, copies of the invoices and conditional
mechanics’ lien waivers for current billings and unconditional mechanics’ lien
waivers within sixty (60) days of prior payments received from Landlord, as
reasonably required by Landlord) of the costs incurred by Tenant for the design
and construction of the Tenant Improvements; provided, however, Landlord shall
retain an amount equal to ten percent (10%) of the Improvement Allowance payment
applied for (the “Landlord Retention”), which Landlord Retention shall be
released pursuant to the provisions of Section 1.4.3 below.  The balance of the
Improvement Allowance shall be paid to Tenant upon substantial completion of the
Tenant Improvements within ten (10) days after receipt of Tenant’s invoice
therefor.  In no event shall Landlord be required to disburse more than the
Improvement Allowance.  Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Improvement
Allowance during the continuance of an uncured default under the Lease, and
Landlord’s obligation to disburse shall only resume when and if such default is
cured.

 

1.4.3.                  Evidence of Completion.  Within thirty (30) days
following substantial completion of the Tenant Improvements (which shall mean
completion of the Tenant Improvements and receipt of permit sign-offs, subject
only to correction of punch-list items that do not affect safe occupancy of the
Premises), Tenant shall submit to Landlord:

 

(a)                                 A statement of Tenant’s final construction
costs, together with receipted evidence showing payment thereof, reasonably
satisfactory to Landlord, and, to the extent not previously delivered, fully
executed and notarized unconditional lien releases in the form prescribed by law
from Tenant’s contractors, copies of all detailed, final invoices from Tenant’s
contractors and subcontractors relating to the Tenant Improvements.

 

(b)                                 All Permits and other documents issued by
any governmental authority in connection with the approval and completion of the
Tenant Improvements, and all evidence reasonably available showing compliance
with all applicable Laws of any and all governmental authorities having
jurisdiction over the Premises, including, without limitation, a certificate of
occupancy or its equivalent such as duly signed-off job cards, and/or building
permit sign-offs, and/or other appropriate authorization.

 

(c)                                  A valid certificate of substantial
completion executed by the Space Planner confirming that the Tenant Improvements
have been substantially completed in accordance with the Final Construction
Documents, subject to punch-list items to be completed by Tenant’s Contractor.

 

(d)                                 Copies of all of Tenant’s contractors’
warranties.

 

(e)                                  A reproducible copy of the “as built”
drawings of the Tenant Improvements.

 

(f)                                   Any other items reasonably requested by
Landlord.

 

Within fifteen (15) days after receipt of all of the above, Landlord shall make
its disbursement of the final ten percent (10%) of the Improvement Allowance (or
so much of the Improvement Allowance that has not yet been paid by Landlord, but
in no event to exceed,

 

 

/s/ WT/JH

 

Initials

 

6

--------------------------------------------------------------------------------


 

in the aggregate, the actual cost of the design and construction of the Tenant
Improvements) to Tenant or Tenant’s contractors, as applicable, as required
above.

 

1.4.4.                  Deadline on Use of Allowances.  Tenant shall have until
June 30, 2012 to submit to Landlord a written request, with supporting
documentation as required herein, for disbursement of the Improvement
Allowance.  Tenant shall lose any portion of Improvement Allowance which Tenant
has not requested be disbursed on or before June 30, 2012, in accordance with
the requirements contained above.  Any portion of the Improvement Allowance not
used in the design, construction and installation of the Tenant Improvements
shall be retained by Landlord, and Tenant shall have no right to receive or
apply toward Tenant’s rental obligations any portion of the Improvement
Allowance not actually used.

 

1.5.                            Changes.  If Tenant desires any change, addition
or alteration in or to any Final Construction Documents (“Changes”) Tenant shall
cause the Space Planner to prepare additional Plans implementing such Change. 
Tenant shall submit all proposed Changes to Landlord for Landlord’s prior
written approval.  If Landlord fails to approve the Change within five
(5) business days after receipt, then Landlord shall be deemed to have approved
the Change.

 

2.                                      Ownership of Tenant Improvements.  All
Tenant Improvements, whether installed by Landlord or Tenant, shall become a
part of the Premises, shall be the property of Landlord and, subject to the
provisions of the Lease, shall be surrendered by Tenant with the Premises,
without any compensation to Tenant, at the expiration or termination of the
Lease in accordance with the provisions of the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

/s/ WT/JH

 

Initials

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

BUILDING RULES

 

The following Building Rules are additional provisions of the foregoing Lease to
which they are attached.  The capitalized terms used herein have the same
meanings as these terms are given in the Lease.  If there is a conflict between
the Lease and these Building Rules, the terms of the Lease shall control.

 

1.                                      Use of Common Areas.  Tenant will not
obstruct the halls, passages, exits, entrances, elevators or stairways of the
Building (“Interior Common Areas”) or the Common Areas, and Tenant will not use
the Interior Common Areas or the Common Areas for any purpose other than ingress
and egress to and from the Premises.  The Interior Common Areas and the Common
Areas are not open to the general public and Landlord reserves the right to
control and prevent access to the Interior Common Areas and the Common Areas of
any person whose presence, in Landlord’s opinion, would be prejudicial to the
safety, reputation and interests of the Building and its tenants.

 

2.                                      No Access to Roof.  Tenant has no right
of access to the roof of the Building and will not install, repair or replace
any antenna, aerial, aerial wires, fan, air-conditioner or other device on the
roof of the Building, without the prior written consent of Landlord.  Any such
device installed without such written consent is subject to removal at Tenant’s
expense without notice at any time.  In any event Tenant will be liable for any
damages or repairs incurred or required as a result of its installation, use,
repair, maintenance or removal of such devices on the roof and agrees to
indemnify and hold harmless Landlord from any liability, loss, damage, cost or
expense, including reasonable attorneys’ fees, arising from any activities of
Tenant or of Tenant’s Representatives on the roof of the Building.

 

3.                                      Signage.  No sign, placard, picture,
name, advertisement or notice visible from the exterior of the Premises will be
inscribed, painted, affixed or otherwise displayed by Tenant on or in any part
of the Building without the prior written consent of Landlord which consent may
be withheld in Landlord’s sole discretion.  Landlord may, at its election and at
any time, adopt and furnish Tenant with general guidelines relating to signs in
or on the Building.  All signage approved by Landlord shall be inscribed,
painted or affixed in a professional manner and at Tenant’s sole cost and
expense and by a contractor approved in advance and in writing by Landlord.

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------


 

4.                                      Prohibited Uses.  The Premises will not
be used for manufacturing, for the storage of merchandise held for sale to the
general public, for lodging or for the sale of goods to the general public. 
Tenant will not permit any food preparation on the Premises except that Tenant
may use Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot
chocolate and similar beverages so long as such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations and provided that such activity does not generate odors outside of
the Premises.

 

5.                                      Janitorial Services.  Tenant will not
employ any person for the purpose of cleaning the Premises or permit any person
to enter the Building for such purpose except with Landlord’s prior written
consent, which approval shall not be unreasonably withheld.  Tenant will not
necessitate, and will be liable for the cost of, any undue amount of janitorial
labor by reason of Tenant’s carelessness in or indifference to the preservation
of good order and cleanliness in the Premises.  Tenant shall provide janitorial
service to the Premises and, notwithstanding anything to the contrary contained
in the Lease, Landlord shall have no obligation to provide janitorial service to
the Premises.

 

6.                                      Keys and Locks.  Landlord will furnish
Tenant, free of charge, two master keys to the exterior doors of the Premises. 
Landlord may make a reasonable charge for any additional or replacement keys. 
Tenant will not duplicate any keys, alter any locks or install any new or
additional lock or bolt on any door of its Premises or on any other part of the
Building without the prior written consent of Landlord and, in any event, Tenant
will provide Landlord with a key for any such lock.  On the termination of the
Lease, Tenant will deliver to Landlord all keys to any locks or doors in the
Building which have been obtained by Tenant.

 

7.                                      Freight.  Upon not less than twenty-four
hours prior notice to Landlord, which notice may be oral, an elevator will be
made available for Tenant’s use for transportation of freight, subject to such
scheduling as Landlord in its discretion deems appropriate.  Tenant shall not
transport freight in loads exceeding the weight limitations of such elevator. 
Landlord reserves the right to prescribe the weight, size and position of all
equipment, materials, furniture or other property brought into the Building, and
no property will be received in the Building or carried up or down the freight
elevator or stairs except during such hours and along such routes and by such
persons as may be designated by Landlord.  Landlord reserves the right to
require that heavy objects will stand on wood strips of such length and
thickness as is necessary to properly distribute the weight.  Landlord will not
be responsible for loss of or damage to any such property from any cause, and
Tenant will be liable for all damage or injuries caused by moving or maintaining
such property.

 

8.                                      Nuisances and Dangerous Substances. 
Tenant will not conduct itself or permit Tenant’s Representatives or Visitors to
conduct themselves, in the Premises or anywhere on or in the Project in a manner
which is offensive or unduly annoying to any other Tenant or Landlord’s property
managers.  Tenant will not install or operate any phonograph, radio receiver,
musical instrument, or television or other similar device in any part of the
Common Areas and shall not operate any such device installed in the Premises in
such manner as to disturb or annoy other tenants of the Building.  Tenant will
not use or keep in the Premises or the Project any kerosene, gasoline or other
combustible fluid or material other than limited quantities thereof reasonably
necessary for the maintenance of office equipment, or, without Landlord’s prior
written

 

 

/s/ WT/JH

 

Initials

 

2

--------------------------------------------------------------------------------


 

approval, use any method of heating or air conditioning other than that supplied
by Landlord.  Tenant will not use or keep any foul or noxious gas or substance
in the Premises or permit or suffer the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors or vibrations, or interfere in any way with other
tenants or those having business therein.  Tenant will not bring or keep any
animals in or about the Premises or the Project.

 

9.                                      Building Name and Address.  Without
Landlord’s prior written consent, Tenant will not use the name of the Building
in connection with or in promoting or advertising Tenant’s business except as
Tenant’s address.

 

10.                               Building Directory.  [Intentionally Deleted].

 

11.                               Window Coverings.  No curtains, draperies,
blinds, shutters, shades, awnings, screens or other coverings, window
ventilators, hangings, decorations or similar equipment shall be attached to,
hung or placed in, or used in or with any window of the Building without the
prior written consent of Landlord, and Landlord shall have the right to control
all lighting within the Premises that may be visible from the exterior of the
Building.

 

12.                               Floor Coverings.  Tenant will not lay or
otherwise affix linoleum, tile, carpet or any other floor covering to the floor
of the Premises in any manner except as approved in writing by Landlord.  Tenant
will be liable for the cost of repair of any damage resulting from the violation
of this rule or the removal of any floor covering by Tenant or its contractors,
employees or invitees.

 

13.                               Wiring and Cabling Installations.  Landlord
will direct Tenant’s electricians and other vendors as to where and how data,
telephone, and electrical wires and cables are to be installed.  No boring or
cutting for wires or cables will be allowed without the prior written consent of
Landlord.  The location of burglar alarms, smoke detectors, telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
written approval of Landlord.

 

14.                               Office Closing Procedures.  Tenant will see
that the doors of the Premises are closed and locked and that all water faucets,
water apparatus and utilities are shut off before Tenant or its employees leave
the Premises, so as to prevent waste or damage.  Tenant will be liable for all
damage or injuries sustained by other tenants or occupants of the Building or
Landlord resulting from Tenant’s carelessness in this regard or violation of
this rule.  Tenant will keep the doors to the Building corridors closed at all
times except for ingress and egress.

 

15.                               Plumbing Facilities.  The toilet rooms,
toilets, urinals, wash bowls and other apparatus shall not be used for any
purpose other than that for which they were constructed and no foreign substance
of any kind whatsoever shall be disposed of therein.  Tenant will be liable for
any breakage, stoppage or damage resulting from the violation of this rule by
Tenant, its employees or invitees.

 

 

/s/ WT/JH

 

Initials

 

3

--------------------------------------------------------------------------------


 

16.                               Use of Hand Trucks.  Tenant will not use or
permit to be used in the Premises or in the Common Areas any hand trucks, carts
or dollies except those equipped with rubber tires and side guards or such other
equipment as Landlord may approve.

 

17.                               Refuse.  Tenant shall store all Tenant’s trash
and garbage within the Premises or in other facilities designated By Landlord
for such purpose.  Tenant shall not place in any trash box or receptacle any
material which cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city in which the Building is
located without being in violation of any law or ordinance governing such
disposal.  All trash and garbage removal shall be made in accordance with
directions issued from time to time by Landlord, only through such Common Areas
provided for such purposes and at such times as Landlord may designate.  Tenant
shall comply with the requirements of any recycling program adopted by Landlord
for the Building.

 

18.                               Soliciting.  Canvassing, peddling, soliciting
and distribution of handbills or any other written materials in the Building are
prohibited, and Tenant will cooperate to prevent the same.

 

19.                               Parking.  Tenant will use, and cause Tenant’s
Representatives and Visitors to use, any parking spaces to which Tenant is
entitled under the Lease in a manner consistent with Landlord’s directional
signs and markings in the Parking Facility.  Specifically, but without
limitation, Tenant will not park, or permit Tenant’s Representatives or Visitors
to park, in a manner that impedes access to and from the Building or the Parking
Facility or that violates space reservations for handicapped drivers registered
as such with the California Department of Motor Vehicles.  Landlord may use such
reasonable means as may be necessary to enforce the directional signs and
markings in the Parking Facility, including but not limited to towing services,
and Landlord will not be liable for any damage to vehicles towed as a result of
non-compliance with such parking regulations.

 

20.                               Fire, Security and Safety Regulations.  Tenant
will comply with all safety, security, fire protection and evacuation measures
and procedures established by Landlord or any governmental agency.

 

21.                               Responsibility for Theft.  Tenant assumes any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

 

22.                               Sales and Auctions.  Tenant will not conduct
or permit to be conducted any sale by auction in, upon or from the Premises or
elsewhere in the Project, whether said auction be voluntary, involuntary,
pursuant to any assignment for the payment of creditors or pursuant to any
bankruptcy or other insolvency proceeding.

 

23.                               Waiver of Rules.  Landlord may waive any one
or more of these Building Rules for the benefit of any particular tenant or
tenants, but no such waiver by Landlord will be construed as a waiver of such
Building Rules in favor of any other tenant or tenants nor prevent Landlord from
thereafter enforcing these Building Rules against any or all of the tenants of
the Building.

 

 

/s/ WT/JH

 

Initials

 

4

--------------------------------------------------------------------------------


 

24.                               Effect on Lease.  These Building Rules are in
addition to, and shall not be construed to in any way modify or amend, in whole
or in part, the terms, covenants, agreements and conditions of the Lease. 
Violation of these Building Rules constitutes a failure to fully perform the
provisions of the Lease, as referred to in Section 15.1 - “Events of Default”.

 

25.                               Non-Discriminatory Enforcement.  Subject to
the provisions of the Lease (and the provisions of other leases with respect to
other tenants), Landlord shall use reasonable efforts to enforce these Building
Rules in a non-discriminatory manner, but in no event shall Landlord have any
liability for any failure or refusal to do so (and Tenant’s sole and exclusive
remedy for any such failure or refusal shall be injunctive relief preventing
Landlord from enforcing any of the Building Rules against Tenant in a manner
that discriminates against Tenant).

 

26.                               Additional and Amended Rules.  Landlord
reserves the right to rescind or amend these Building Rules and/or adopt any
other and reasonable rules and regulations as in its judgment may from time to
time be needed for the safety, care and cleanliness of the Building and for the
preservation of good order therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

/s/ WT/JH

 

Initials

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

ADDITIONAL PROVISIONS RIDER

 

36.                               PARKING.

 

(a)                                 Tenant’s Parking Rights.  Landlord shall
provide Tenant free of charge during the initial Term, on an unassigned and
non-exclusive basis, for use by Tenant and Tenant’s Representatives and
Visitors, at the users’ sole risk, 3.5 parking spaces in the Parking Facility
for each one thousand (1,000) rentable square feet of space leased to Tenant,
which as of the date of this Lease is seventy (70) parking spaces in the Parking
Facility.  The parking spaces to be made available to Tenant hereunder may
contain a reasonable mix of spaces for compact cars and up to ten percent (10%)
of the unassigned spaces may also be designated by Landlord as Building
visitors’ parking.

 

(b)                                 Availability of Parking Spaces.  Landlord
shall take reasonable actions to ensure the availability of the parking spaces
leased by Tenant, but Landlord does not guarantee the availability of those
spaces at all times against the actions of other tenants of the Building and
users of the Parking Facility.  Access to the Parking Facility may, at
Landlord’s option, be regulated by card, pass, bumper sticker, decal or other
appropriate identification issued by Landlord.  Landlord retains the right to
revoke the parking privileges of any user of the Parking Facility who violates
the rules and regulations governing use of the Parking Facility (and Tenant
shall be responsible for causing any employee of Tenant or other person using
parking spaces allocated to Tenant to comply with all parking rules and
regulations).

 

(c)                                  Assignment and Subletting.  Notwithstanding
any other provision of the Lease to the contrary, Tenant shall not assign its
rights to the parking spaces or any interest therein, or sublease or otherwise
allow the use of all or any part of the parking spaces to or by any other
person, except (i) to a Transferee, or (ii) with Landlord’s prior written
consent, which may be granted or withheld by Landlord in its sole discretion. 
In the event of any separate assignment or sublease of parking space rights that
is approved by Landlord, Landlord shall be entitled to receive, as additional
Rent hereunder, one hundred percent (100%) of any profit received by Tenant in
connection with such assignment or sublease.

 

(d)                                 Condemnation, Damage or Destruction.  In the
event the Parking Facility is the subject of a Condemnation, or is damaged or
destroyed, and this Lease is not terminated, and if in such event the available
number of parking spaces in the Parking Facility is permanently

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------


 

reduced, then Tenant’s rights to use parking spaces hereunder may, at the
election of Landlord, thereafter be reduced in proportion to the reduction of
the total number of parking spaces in the Parking Facility.  In such event,
Landlord reserves the right to reduce the number of parking spaces to which
Tenant is entitled or to relocate some or all of the parking spaces to which
Tenant is entitled to other areas in the Parking Facility.

 

37.                               SIGNAGE.  Tenant shall install, at Tenant’s
sole cost and expense, the initial signage for Tenant on the entry door to the
Premises and not on any surface of the Building.  Such signage (and any
replacement or modification thereof) shall consist of Building standard
materials and shall be consistent with entry signage installed by other tenants
of the Building.  Any required maintenance, repair or changes (which changes
shall be subject to Landlord’s prior written approval) to such signage shall be
performed by Tenant at its sole cost and expense.  At Landlord’s option, upon
the expiration or earlier termination of this Lease, Tenant shall, at Tenant’s
sole cost and expense, remove any such signage and repair any damage to the
Building caused by such signage.

 

38.                               MONUMENT SIGN.

 

Provided that Tenant leases and is in actual occupancy of at least 20,000
rentable square feet in the Building, then Tenant shall, at Tenant’s sole cost
and expense, be entitled to place an unlighted sign (“Tenant’s Sign”)
identifying Tenant’s name and business on fifty percent (50%) of the existing
non-exclusive monument located on Montague Expressway (“Monument”) as shown on
Exhibit A-1, subject to the conditions of this Article 38.  Tenant’s Sign shall
be (a) non-exclusive on the Monument, (b) subject to Landlord’s prior written
approval, in Landlord’s reasonable discretion, as to the size, location,
material and color, and all other aspects of Tenant’s Sign (including the
position of Tenant’s Sign on the Monument), (c) subject to all applicable
ordinances, regulations and the prior approval of all applicable governmental
authorities, including the City of San Jose, California, (d) only be installed
after Tenant obtains all necessary permits and approvals from the applicable
authorities, and (e) be installed and maintained in good condition at Tenant’s
sole cost and expense (including, without limitation, the cost of obtaining all
permits and other governmental approval).  Throughout the Term of this Lease
Tenant shall not make any change or changes to Tenant’s Sign without the prior
written consent of Landlord.  Upon the expiration or termination of this Lease,
Tenant shall remove Tenant’s Sign at Tenant’s sole cost and expense, and repair
all damage resulting from such removal.  If Tenant fails to remove Tenant’s Sign
within fifteen (15) days of the expiration or termination of this Lease, then
Landlord shall have the right to do so at Tenant’s expense, and Tenant agrees to
pay to Landlord the costs of such removal and any repairs to the Monument within
thirty (30) days after Landlord invoices Tenant therefor.

 

39.                               EARLY EXPIRATION OPTION.

 

39.1                        Tenant shall have the right to accelerate the
Expiration Date (“Expiration Option”) of the Lease, with respect to the entire
Premises only, from the expiration of the sixty-third (63rd) full calendar month
of the Term to the expiration of the thirty-first (31st) full calendar month of
the Term (the “Accelerated Expiration Date”), if:

 

 

/s/ WT/JH

 

Initials

 

2

--------------------------------------------------------------------------------


 

39.1.1              There is no default by Tenant under the Lease at the date
Tenant provides Landlord with an Expiration Notice (hereinafter defined); and

 

39.1.2              No part of the Premises is sublet for a term extending past
the Accelerated Expiration Date; and

 

39.1.3              The Lease has not been assigned; and

 

39.1.4              Landlord receives a notice of termination (“Expiration
Notice”) not less than six (6) full calendar months prior to the Accelerated
Expiration Date.

 

39.2                        If Tenant exercises its Expiration Option,
concurrent with Tenant’s delivery to Landlord of Tenant’s Expiration Notice,
Tenant shall pay to Landlord the sum of an amount equal to the unamortized
portion of all of the following: (a) any leasing commissions and legal fees,
(b) the Abated Base Rent, and (c) the Improvement Allowance (collectively, the
“Expiration Fee”) as a fee in connection with the acceleration of the Expiration
Date and not as a penalty.  Tenant shall remain liable for all Base Rent,
Tenant’s Share of Operating Costs and Taxes, Additional Rent and all other sums
due under the Lease up to and including the Accelerated Expiration Date even
though billings for such may occur subsequent to the Accelerated Expiration
Date.  The “unamortized portion” of any of the foregoing shall be determined
using an interest rate of eight percent (8%) per annum.

 

39.3                        If Tenant, subsequent to providing Landlord with an
Expiration Notice, defaults in any of the provisions of the Lease (including,
without limitation, a failure to pay the Expiration Fee due hereunder),
Landlord, at its option, may (i) declare Tenant’s exercise of the Expiration
Option to be null and void, and any Expiration Fee paid to Landlord shall be
returned to Tenant, after first applying such Expiration Fee against any past
due Rent under the Lease, or (ii) continue to honor Tenant’s exercise of its
Expiration Option, in which case, Tenant shall remain liable for the payment of
the Expiration Fee and for all Base Rent, Tenant’s Share of Operating Costs and
Taxes, Additional Rent and other sums due under the Lease up to and including
the Accelerated Expiration Date even though billings for such may occur
subsequent to the Accelerated Expiration Date.  Further, in the event that
Landlord shall declare Tenant’s exercise of the Expiration Option to be null and
void as provided in clause (i) above, Tenant shall protect, indemnify and hold
Landlord and the Landlord Parties harmless from and against any and all loss,
claims, liability or costs (including court costs and attorney’s fees) incurred
by reason of such nullification of Tenant’s Expiration Option, including,
without limitation, any claims by any potential replacement tenants for the
Premises with whom Landlord has entered into a lease or other similar agreement.

 

39.4                        As of the date Tenant provides Landlord with an
Expiration Notice, any unexercised rights or options of Tenant to renew the Term
of the Lease or to expand the Premises (whether expansion options, rights of
first or second refusal, rights of first or second offer, or other similar
rights), and any outstanding tenant improvement allowance not claimed and
properly utilized by Tenant in accordance with the Lease as of such date, shall
immediately be deemed terminated and no longer available or of any further force
or effect.

 

 

/s/ WT/JH

 

Initials

 

3

--------------------------------------------------------------------------------


 

40.                               FURNITURE.  Tenant shall have the right to use
the furniture listed on Exhibit E (the “Furniture”) during the Term, at no
additional cost except as hereinafter provided.  Tenant agrees that the
Furniture is in its “as is” condition and in good order and satisfactory
condition, and that there are no representations or warranties by Landlord
regarding the suitability for Tenant’s use, the condition or any other matter
relating to the Furniture.  Tenant, at its sole cost and expense, shall maintain
the Furniture in the same condition and repair received (reasonable wear and
tear excepted) during the Term and in accordance with the conditions and
requirements described in any warranties issued by the manufacturer of the
Furniture and delivered to Tenant.  In the event of any damage to the Furniture,
Tenant shall provide written notice to Landlord of such damage and Tenant shall
make any and all repairs that are necessary at Tenant’s sole cost and expense. 
If Tenant fails to make any repairs to the Furniture for more than fifteen (15)
days after notice from Landlord (although notice shall not be required if there
is an emergency), Landlord may make the repairs, and Tenant shall pay the
reasonable cost of the repairs to Landlord within thirty (30) days after receipt
of an invoice, together with an administrative charge in an amount equal to ten
percent (10%) of the cost of the repairs.  At all times during the Term, Tenant
shall cause the Furniture to be insured pursuant to the provisions of
Section 11-Insurance of the Lease.  Tenant agrees that notwithstanding anything
to the contrary contained in the Lease, the Furniture is owned by Landlord and,
upon the expiration or earlier termination of the Lease, all Furniture shall be
returned to Landlord in the same condition as of the date of the Lease,
reasonable wear and tear excepted.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

/s/ WT/JH

 

Initials

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

LIST OF FURNITURE

 

59 cubicles

57 chairs

 

[REMAINDER OF PAGE LEFT BLANK]

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF DECEMBER 8, 2011

BETWEEN

ECI MONTAGUE LLC, AS LANDLORD,

AND

DITECH NETWORKS, INC., AS TENANT (“LEASE”)

 

APPROVED HAZARDOUS MATERIALS

 

Isopropel alcohol – up to 2 gallons
Acetone  - up to 2 gallons
Bonding agents - 10 oz tubes
Soldering cleaners - 10 oz tubes
Glues -  6 oz tubes

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

/s/ WT/JH

 

Initials

 

1

--------------------------------------------------------------------------------